EXECUTION VERSION

 

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
CONMED CORPORATION,
as Parent Borrower,
 
The Foreign Subsidiary Borrowers From Time to Time Parties Hereto,
 
The Several Lenders from Time to Time Parties Hereto,
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
Dated as of January 17, 2013
 

--------------------------------------------------------------------------------




 
J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners
 
BANK OF AMERICA, N.A., as Syndication Agent
 
DNB BANK ASA, GRAND CAYMAN BRANCH,
U.S. BANK, NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
Page


ARTICLE I. DEFINITIONS
 
1
SECTION 1.1 Defined Terms
1
SECTION 1.2 Other Definitional Provisions
23
SECTION 1.3 Exchange Rates
23
 
ARTICLE II. AMOUNT AND TERMS OF COMMITMENTS
 
 
23
SECTION 2.1 Revolving Credit Commitments
23
SECTION 2.2 Procedure for Revolving Credit Borrowing
24
SECTION 2.3 Swingline Commitment
25
SECTION 2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans
26
SECTION 2.5 Repayment of Loans
27
SECTION 2.6 Commitment Fees, etc.
27
SECTION 2.7 Termination or Reduction of Revolving Credit Commitments
28
SECTION 2.8 Optional Prepayments
28
SECTION 2.9 Mandatory Prepayments
28
SECTION 2.10 Conversion and Continuation Options
28
SECTION 2.11 Limitations on Eurocurrency Tranches
29
SECTION 2.12 Interest Rates and Payment Dates
29
SECTION 2.13 Computation of Interest and Fees
30
SECTION 2.14 Inability to Determine Interest Rate
30
SECTION 2.15 Pro Rata Treatment and Payments
31
SECTION 2.16 Requirements of Law
32
SECTION 2.17 Taxes
33
SECTION 2.18 Indemnity
35
SECTION 2.19 Illegality
36
SECTION 2.20 Change of Lending Office
36
SECTION 2.21 Replacement of Lenders under Certain Circumstances
36
SECTION 2.22 Foreign Subsidiary Borrowers
37
SECTION 2.23 Parent Borrower as Agent for Foreign Subsidiary Borrowers
37
SECTION 2.24 Defaulting Lenders
38
 
ARTICLE III. LETTERS OF CREDIT
 
 
39
SECTION 3.1 L/C Commitment
39
SECTION 3.2 Procedure for Issuance of Letter of Credit
40
SECTION 3.3 Commissions, Fees and Other Charges
40
SECTION 3.4 L/C Participations
40
SECTION 3.5 Reimbursement Obligation of the Borrowers
41
SECTION 3.6 Obligations Absolute
41
SECTION 3.7 Letter of Credit Payments
42
SECTION 3.8 Applications
42
SECTION 3.9 Transitional Provisions
42
SECTION 3.10 Cash Collateralization
42
SECTION 3.11 Currency Adjustments
42

 
 
-i-
 
 

--------------------------------------------------------------------------------

 
 
Page
 
 
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
 
 
43
SECTION 4.1 Financial Condition
43
SECTION 4.2 No Change
43
SECTION 4.3 Corporate Existence; Compliance with Law
43
SECTION 4.4 Corporate Power; Authorization; Enforceable Obligations
43
SECTION 4.5 No Legal Bar
44
SECTION 4.6 No Material Litigation
44
SECTION 4.7 No Default
44
SECTION 4.8 Ownership of Property; Liens
44
SECTION 4.9 Intellectual Property
44
SECTION 4.10 Taxes
44
SECTION 4.11 Federal Regulations
45
SECTION 4.12 Labor Matters
45
SECTION 4.13 ERISA
45
SECTION 4.14 Investment Company Act; Other Regulations
45
SECTION 4.15 Subsidiaries
46
SECTION 4.16 Use of Proceeds
46
SECTION 4.17 Environmental Matters
46
SECTION 4.18 Accuracy of Information, etc.
47
SECTION 4.19 Security Documents
47
SECTION 4.20 Solvency
47
 
ARTICLE V. CONDITIONS PRECEDENT
 
 
47
SECTION 5.1 Conditions to the Effectiveness of this Agreement
47
SECTION 5.2 Conditions to Each Extension of Credit
49
SECTION 5.3 Conditions to Initial Loan to Each Foreign Subsidiary Borrower
49
 
ARTICLE VI. AFFIRMATIVE COVENANTS
 
 
50
SECTION 6.1 Financial Statements
51
SECTION 6.2 Certificates; Other Information
51
SECTION 6.3 Payment of Obligations
52
SECTION 6.4 Conduct of Business and Maintenance of Existence, etc
52
SECTION 6.5 Maintenance of Property; Insurance
53
SECTION 6.6 Inspection of Property; Books and Records; Discussions
53
SECTION 6.7 Notices
53
SECTION 6.8 Environmental Laws
54
SECTION 6.9 Additional Collateral, etc
54
SECTION 6.10 Additional Covenants Relating to Collateral
56
 
ARTICLE VII. NEGATIVE COVENANTS
 
 
57
SECTION 7.1 Financial Condition Covenants
57
SECTION 7.2 Limitation on Indebtedness
57
SECTION 7.3 Limitation on Liens
59
SECTION 7.4 Limitation on Fundamental Changes
61
SECTION 7.5 Limitation on Sale of Assets
61
SECTION 7.6 Limitation on Dividends
62
SECTION 7.7 [Reserved]
63

 
 
-ii-
 
 

--------------------------------------------------------------------------------

 
 
Page
 
SECTION 7.8 Limitation on Investments, Loans and Advances
63
SECTION 7.9 Limitation on Optional Payments and Modifications of Debt
Instruments, etc
64
SECTION 7.10 Limitation on Transactions with Affiliates
65
SECTION 7.11 Limitation on Sales and Leasebacks
65
SECTION 7.12 Limitation on Changes in Fiscal Periods
65
SECTION 7.13 Limitation on Negative Pledge Clauses
65
SECTION 7.14 Limitation on Restrictions on Subsidiary Distributions
65
SECTION 7.15 Limitation on Lines of Business
66
 
ARTICLE VIII. EVENTS OF DEFAULT
 
 
66
 
ARTICLE IX. THE ADMINISTRATIVE AGENT
 
 
69
SECTION 9.1 Appointment
69
SECTION 9.2 Delegation of Duties
69
SECTION 9.3 Exculpatory Provisions
69
SECTION 9.4 Reliance by Administrative Agent
69
SECTION 9.5 Notice of Default
70
SECTION 9.6 Non-Reliance on Administrative Agent and Other Lenders
70
SECTION 9.7 Indemnification
70
SECTION 9.8 Administrative Agent in Its Individual Capacity
71
SECTION 9.9 Successor Administrative Agents
71
SECTION 9.10 Authorization to Release Liens
71
SECTION 9.11 No Other Duties
71
 
ARTICLE X. MISCELLANEOUS
 
 
72
SECTION 10.1 Amendments and Waivers
72
SECTION 10.2 Notices
73
SECTION 10.3 No Waiver; Cumulative Remedies
74
SECTION 10.4 Survival of Representations and Warranties
74
SECTION 10.5 Payment of Expenses
74
SECTION 10.6 Successors and Assigns; Participations and Assignments
75
SECTION 10.7 Adjustments; Set-off
78
SECTION 10.8 Counterparts
78
SECTION 10.9 Severability
78
SECTION 10.10 Integration
78
SECTION 10.11 GOVERNING LAW
79
SECTION 10.12 Submission To Jurisdiction; Waivers
79
SECTION 10.13 Acknowledgements
79
SECTION 10.14 WAIVERS OF JURY TRIAL
80
SECTION 10.15 USA Patriot Act
80
SECTION 10.16 Confidentiality
80
SECTION 10.17 Releases
81
SECTION 10.18 Delivery of Signature Pages; Third Amendment to Guarantee and
Collateral Agreement
81
SECTION 10.19 Judgment Currency
81

 
 
-iii-
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULES:
     
1.1A
Commitments
4.1
Guarantee Obligations of CONMED; Disposition of Assets
4.4
Consents, Authorizations, Filings and Notices
4.6
Litigation
4.9
Intellectual Property
4.15
Subsidiaries
4.19
UCC Filing Jurisdictions
7.2(e)
Existing Indebtedness
7.3(f)
Existing Liens
   
EXHIBITS:
     
A-1
A-2
Form of Guarantee and Collateral Agreement, as amended
Form of Third Amendment to Guarantee and Collateral Agreement
B
Form of Compliance Certificate
C
Form of Closing Certificate
D
Form of Assignment and Assumption
E-1
Form of Legal Opinion of Sullivan & Cromwell LLP
E-2
Form of Legal Opinion of General Counsel
F
Form of Exemption Certificate
G
Form of Increased Facility Activation Notice
H
Form of New Lender Supplement
I
Form of Foreign Subsidiary Borrower Joinder Agreement

 
-iv-
 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of January
17, 2013, among CONMED CORPORATION, a New York corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers (as hereinafter defined) from time
to time parties to this Agreement, the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent.
 
The Parent Borrower, certain Lenders parties hereto and the Administrative Agent
are parties to an Amended and Restated Credit Agreement dated as of April 13,
2006 (as amended and in effect immediately before giving effect to the amendment
and restatement contemplated hereby, the “Previous Credit Agreement”), providing
for “New Revolving Credit Loans” and “Tranche B Term Loans”.
 
The Parent Borrower has requested that the Previous Credit Agreement be amended
and restated in its entirety to read as provided herein.  Accordingly, effective
as of the Closing Date (as defined below), the Previous Credit Agreement shall
be amended and restated in its entirety to read as follows:
 
ARTICLE I.  DEFINITIONS
 
SECTION 1.1   Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
Alternate Base Rate.
 
“Acknowledgement and Consent”:  the collective reference to each Acknowledgment
and Consent in the form attached to the Guarantee and Collateral Agreement
delivered pursuant to the Loan Documents.
 
 “Adjustment Date”:  as defined in the Pricing Grid.
 
“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its branches
and affiliates, as the administrative agent for the Lenders under this Agreement
and the other Loan Documents, together with any of its permitted successors.
 
“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 25% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the amount of such Lender’s Revolving Credit
Commitment then in effect or, if the Revolving Credit Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
 
“Aggregate Exposure Percentage”: with respect to any Lender, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure to the Aggregate
Exposure of all Lenders.
 
 
 
 

--------------------------------------------------------------------------------

 
2
 
“Agreement”:  as defined in the preamble hereto.
 
“Alternate Base Rate”:  for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1%, and (c) the one-month Eurocurrency Rate
based upon deposits in dollars as determined on such day as the Quotation Day
plus 1%.
 
“Applicable Margin”: (i) initially, 1.50% per annum in the case of Eurocurrency
Loans and 0.50% per annum in the case of ABR Loans, and (ii) from and after the
first Adjustment Date to occur after the end of the first two full fiscal
quarters of the Parent Borrower and its Subsidiaries ending after the Closing
Date, the percentage determined in accordance with the Pricing Grid.
 
“Application”:  an application, in such form as the Issuing Lender may
reasonably specify from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
 
“Approved Fund”:  as defined in Section 10.6(b)(ii).
 
“Asset Sale”:  any Disposition of Property or business (including receivables
and leasehold interests) or series of related Dispositions of Property or
businesses (including receivables and leasehold interests).
 
“Assignee”:  as defined in Section 10.6(b)(i).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.
 
“Available Revolving Credit Commitment”:  as to any Revolving Credit Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Credit Commitment then in effect over (b) such Lender’s Revolving Extensions of
Credit then outstanding; provided, that in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Credit Commitment pursuant to Section 2.6(a), the aggregate principal
amount of Swingline Loans then outstanding shall be deemed to be zero.
 
“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 
 
 
 

--------------------------------------------------------------------------------

 
3
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrowers”:  the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.
 
“Borrowing Date”:  any Business Day specified by the Parent Borrower (on its own
behalf or on behalf of a Foreign Subsidiary Borrower) as a date on which such
Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”:  as defined in Section 4.17(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (a) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Loans, such day is
also a day for trading in London by and between banks in deposits in the
relevant currency and (b) where such term is used in connection with a
Eurocurrency Loan denominated in euros, references to “Business Day” shall be
deemed to be references to any Target Operating Day on which banks are open for
general banking business in the relevant Funding Office.
 
“Calculation Date”: the third Business Day prior to the last Business Day of
each calendar quarter; provided that (a) the second Business Day preceding (or
such other Business Day as the Administrative Agent shall reasonably deem
applicable with respect to any Optional Currency in accordance with the
rate-setting convention for such Optional Currency) (i) each Borrowing Date with
respect to any Revolving Credit Loan denominated in an Optional Currency or (ii)
any date on which a Revolving Credit Loan denominated in an Optional Currency is
continued shall also be a “Calculation Date” with respect to such Optional
Currency and (b) the date of issuance, amendment, renewal or extension of a
Letter of Credit in an Optional Currency shall also be a “Calculation Date” with
respect to such Optional Currency.
 
“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.  Notwithstanding
anything else set forth herein, any lease (or other arrangement conveying the
right to use) that was or would have been treated as an operating lease under
GAAP as in effect for the fiscal year ended on December 31, 2012 that would
become or be treated as a capital lease solely as a result of a change in GAAP
thereafter shall always be treated as an operating lease for all purposes and at
all times under this Agreement.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests

 
 

--------------------------------------------------------------------------------

 
4


in a Person (other than a corporation) and any and all warrants, rights or
options to purchase any of the foregoing.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurocurrency time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
 
“Chattel Paper”:  as defined in the Guarantee and Collateral Agreement.
 
“Closing Date”:  the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is January 17, 2013.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Commitment”:  as to any Lender, the Revolving Credit Commitment of such Lender.
 
“Commitment Fee Rate”: (i) initially, 0.25% per annum, and (ii) from and after
the first Adjustment Date to occur after the end of the first two full fiscal
quarters of the Parent Borrower and its Subsidiaries ending after the Closing
Date, the rate per annum set forth under the relevant column heading in the
Pricing Grid.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group which includes the Parent Borrower and which is
treated as a single employer under Section 414(b), (c), (m) or (o) of the Code.
 
 
 
 

--------------------------------------------------------------------------------

 
5
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated November 2012 and furnished to the Lenders and identified as such by the
Parent Borrower.
 
“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) Consolidated Interest Expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including goodwill)
and organization costs, (e) any extraordinary, unusual or non-recurring expenses
or losses (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, losses on sales
of assets outside of the ordinary course of business) and (f) any other non-cash
charges (including expenses relating to equity compensation), and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income, (b) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (c) any other non-cash income, all as determined on a consolidated basis.
 
“Consolidated Fixed Charge Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period less the aggregate amount actually paid by
the Parent Borrower and its Subsidiaries in cash during such period on account
of Capital Expenditures to (b) Consolidated Fixed Charges for such period.
 
“Consolidated Fixed Charges”:  for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period and (b) scheduled payments
made during such period on account of principal of Funded Debt of the Parent
Borrower or any of its Subsidiaries, but excluding (i) principal payments in
respect of the Loans, (ii) principal payments made to refinance the outstanding
loans under the Previous Credit Agreement in connection with the amendment and
restatement as set forth in this Agreement and (iii) principal payments in
respect of the Receivables Transfer Program.  For the avoidance of doubt,
“Consolidated Fixed Charges” shall not include any payments made on account of
principal of Funded Debt of the Parent Borrower and its Subsidiaries as a result
of a mandatory prepayment thereof.
 
“Consolidated Funded Debt”:  at any date, the aggregate principal amount of all
Funded Debt of the Parent Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense”:  for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Parent
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Parent Borrower and its Subsidiaries.
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Parent Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Parent Borrower or any of
its Subsidiaries, (b) the income (or deficit) of any Person (other than a

 
 
 

--------------------------------------------------------------------------------

 
6

Subsidiary) in which the Parent Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Parent Borrower or such Subsidiary in the form of dividends or
similar distributions and (c) the undistributed earnings of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is prohibited by the terms of any Contractual Obligation
(other than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
 
“Consolidated Senior Funded Debt”:  as of any date of determination thereof, all
Consolidated Funded Debt, other than Consolidated Funded Debt that is expressly
subordinated in right of payment to the Indebtedness of the Parent Borrower or
any of its Subsidiaries under this Agreement.
 
“Consolidated Senior Leverage Ratio”:  as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) (x) Consolidated Senior Funded
Debt plus (y) to the extent not otherwise included therein, the aggregate
outstanding attributed principal amount under any Receivables Transfer Program
incurred in accordance with Section 7.2(m) (without regard to whether or not
such amount is incurred by or attributed to a Loan Party or whether or not it is
reflected in the consolidated balance sheet of the Parent Borrower and its
Subsidiaries), on such day to (b) Consolidated EBITDA for such period; provided
that, for purposes of calculating Consolidated EBITDA of the Parent Borrower and
its Subsidiaries for any period, (i) if during such period the Parent Borrower
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto
(assuming the consummation of each such Material Acquisition and the incurrence
or assumption of any Indebtedness in connection therewith occurred on the first
day of such period), and if any such Material Acquisition was of a Person, if
the consolidated balance sheet of such acquired Person and its consolidated
Subsidiaries as at the end of the period preceding the acquisition of such
Person and the related consolidated statements of income and stockholders’
equity and of cash flows for the period in respect of which Consolidated EBITDA
is to be calculated (1) have been previously provided to the Administrative
Agent and the Lenders and (2) either (A) have been reported on without a
qualification arising out of the scope of the audit by independent certified
public accountants of nationally recognized standing or (B) have been found
acceptable by the Administrative Agent, and (ii) if during such period the
Parent Borrower or any Subsidiary shall have made a Material Disposition,
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the Property that is the
subject of such Material Disposition for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period.
 
“Consolidated Total Tangible Assets”: as of any date of determination thereof,
the aggregate consolidated book value of the assets of the Parent Borrower and
its Subsidiaries (other than patents, patent rights, trademarks, trade names,
franchises, copyrights, licenses, permits, goodwill and other similar intangible
assets properly classified as such in accordance with GAAP) after all
appropriate adjustments in accordance with GAAP (including reserves for doubtful
receivables, obsolescence, depreciation and amortization).
 
“Consolidated Total Leverage Ratio”:  as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) (x) Consolidated Funded Debt plus
(y) to the extent not otherwise included therein, the aggregate outstanding
attributed principal amount under any Receivables Transfer Program incurred in
accordance with Section 7.2(m) (without regard to whether or not such amount is
incurred by or attributed to a Loan Party or whether or not it is reflected in
the consolidated balance sheet of the Parent Borrower and its Subsidiaries), on
such day to (b) Consolidated EBITDA for such period; provided that for purposes
of calculating Consolidated

 
 
 

--------------------------------------------------------------------------------

 
7

EBITDA of the Parent Borrower and its Subsidiaries for any period, (i) if during
such period the Parent Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto (assuming the consummation of each such Material
Acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred on the first day of such period), and if any such Material
Acquisition was of a Person, if the consolidated balance sheet of such acquired
Person and its consolidated Subsidiaries as at the end of the period preceding
the acquisition of such Person and the related consolidated statements of income
and stockholders’ equity and of cash flows for the period in respect of which
Consolidated EBITDA is to be calculated (1) have been previously provided to the
Administrative Agent and the Lenders and (2) either (A) have been reported on
without a qualification arising out of the scope of the audit by independent
certified public accountants of nationally recognized standing or (B) have been
found acceptable by the Administrative Agent, and (ii) if during such period the
Parent Borrower or any Subsidiary shall have made a Material Disposition,
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the Property that is the
subject of such Material Disposition for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period.
 
“Continuing Directors”:  the directors of the Parent Borrower on the Closing
Date, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Parent Borrower is
recommended by at least a majority of the then Continuing Directors.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
 
“Convertible Senior Subordinated Debentures”:  the Parent Borrower’s 2½%
Convertible Senior Subordinated Debentures due 2024.
 
“Convertible Senior Subordinated Debentures Indenture”:  the Indenture entered
into in connection with the issuance of the Convertible Senior Subordinated
Debentures.
 
“Credit Party”:  the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.
 
“Default”:  any of the events specified in Article VIII, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender”:  any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Parent Borrower or any Credit Party in
writing (and such Credit Party has notified the Parent Borrower or the
Administrative Agent thereof in writing), or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the

 
 

--------------------------------------------------------------------------------

 
8

particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, the Issuing Lender or the Swingline Lender, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the receipt by the Administrative Agent, the Issuing Lender or the
Swingline Lender, as applicable, of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
 
“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollar Equivalent”:  at any time as to any amount denominated in an Optional
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Optional Currency on the most recent Calculation Date for such
Optional Currency.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Parent Borrower organized under
the laws of any jurisdiction within the United States; provided that, for
purposes of this Agreement, none of the following shall be deemed to be a
Domestic Subsidiary or a Foreign Subsidiary (i) CONMED Receivables Corporation,
its successors and permitted transferees, or any other single purpose
corporation formed and operating solely in connection with a Receivables
Transfer Program permitted under this Agreement, so long as the grant of a
security interest in the Capital Stock of such Subsidiary is prohibited under
such Receivables Transfer Program, (ii) GWH, Ltd., Largo Lakes – I Limited
Partnership or their respective successors and permitted transferees, so long as
the Capital Stock and all of the property of each such Subsidiary is held and is
subject to a security interest granted in connection with the acquisition of the
Largo, Florida facility, (iii) Largo Realty, LLC, so long as it holds only the
property held by it on the Closing Date or (iv) any Foreign Subsidiary Holdco.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, legally
binding requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning the protection of human health or the
environment, as now or may at any time hereafter be in effect.
 
“Equipment”:  as defined in the Guarantee and Collateral Agreement.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“EUR” and “euro”:  means the single currency unit of the Participating Member
States.
 
“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in the relevant currency for a period equal to such
Interest Period commencing on the

 
 

--------------------------------------------------------------------------------

 
9

first day of such Interest Period appearing on the Reuters Screen LIBOR01 Page
as of 11:00 A.M., Local Time, on the Quotation Day for such Interest Period.  In
the event that such rate does not appear on such page (or otherwise on such
screen), the “Eurocurrency Base Rate” shall be determined by reference to such
other comparable publicly available service for displaying eurocurrency rates as
may be reasonably selected by the Administrative Agent or, in the absence of
such availability, by reference to the rate at which the Administrative Agent is
offered deposits in the relevant currency at or about 11:00 A.M., Local Time,
two Business Days prior to the beginning of such Interest Period in the
interbank eurocurrency market where its relevant eurocurrency and foreign
currency and exchange operations are then being conducted for delivery on the
first day of such Interest Period for the number of days comprised therein.
 
“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
 
“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%); provided that, in the case of any Eurocurrency Loan denominated in
Sterling or euros, such rate shall be increased to provide for the customary
mandatory cost formula addition as determined by the Administrative Agent in
accordance with its normal practices:
 
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements
 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
 
“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
 
“Event of Default”:  any of the events specified in Article VIII, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Rate”:  on any day, with respect to any Optional Currency, the rate at
which such Optional Currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M., Local Time, on such day on the relevant Reuters
currency page.  In the event that any such rate does not appear on any Reuters
currency page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates reasonably selected by
the Administrative Agent in consultation with the Parent Borrower for such
purpose or, at the discretion of the Administrative Agent in consultation with
the Parent Borrower, such Exchange Rate shall instead be the arithmetic average
of the spot rates of exchange of the Administrative Agent in the market where
its foreign currency exchange operations in respect of such Optional Currency
are then being conducted, at or about 11:00 A.M., Local Time, on such day for
the purchase of the applicable Optional Currency for delivery three Business
Days later, provided that, if at the time of any such determination, for any
reason, no such spot rate is being
 
 
 

--------------------------------------------------------------------------------

 
10

quoted, the Administrative Agent may use any other reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.
 
“Excluded Foreign Subsidiary”: any Foreign Subsidiary or Foreign Subsidiary
Holdco (i) the Capital Stock of which is owned by a Foreign Subsidiary or a
Foreign Subsidiary Holdco or (ii) in respect of which the pledge of 65% of the
Capital Stock of such Subsidiary as Collateral could, in the good faith judgment
of the Parent Borrower, result in adverse tax consequences to the Parent
Borrower or any of its Subsidiaries.
 
“Existing Facility Letters of Credit”:  as defined in Section 3.9.
 
“Existing Revolving Credit Lender”: a “Revolving Lender” under the Previous
Credit Agreement.
 
“Existing Revolving Credit Loans”: “Revolving Credit Loans” outstanding under
the Previous Credit Agreement immediately prior to the Closing Date.
 
“Extended Revolving Credit Commitments”: as defined in Section 10.1.
 
“Extended Revolving Credit Facility”: as defined in Section 10.1.
 
“Extended Revolving Credit Loans”: as defined in Section 10.1.
 
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof or intergovernmental agreements
in connection therewith, and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
“Foreign Subsidiary”:  except as provided in the definition of Domestic
Subsidiary, any Subsidiary of the Parent Borrower that is not a Domestic
Subsidiary.
 
“Foreign Subsidiary Borrowers”:  any Wholly-Owned Foreign Subsidiary with
respect to which the conditions set forth in Section 2.22 shall have been
satisfied.
 
“Foreign Subsidiary Holdco”: any Subsidiary of the Parent Borrower organized
under the laws of any jurisdiction within the United States (including CONMED
Andover Medical, Inc.) substantially all of whose assets consist of Capital
Stock of one or more Foreign Subsidiaries.
 
“Funded Debt”:  as to any Person, all Indebtedness of such Person of the types
described in clauses (a)-(e) of the definition of Indebtedness.
 
“Funding Office”:  the office of the Administrative Agent set forth in Section
10.2.
 
 
 

--------------------------------------------------------------------------------

 
11
 
“GAAP”:  generally accepted accounting principles applicable in the United
States for reporting entities domiciled in the United States as in effect from
time to time, except that for purposes of Sections 7.1 and 7.2(d), GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered pursuant to Section 4.1.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government (including any
securities exchange or self-regulatory organization).
 
“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
dated as of August 28, 2002, as amended by the First Amendment to Guarantee and
Collateral Agreement dated as of June 30, 2003, the Second Amendment to
Guarantee and Collateral Agreement dated as of April 13, 2006, and the Third
Amendment to Guarantee and Collateral Agreement dated as of the Closing Date,
attached hereto as Exhibit A-1, together with the Acknowledgement and Consent.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Parent Borrower in good faith.
 
 “Increased Facility Activation Notice”:  a notice substantially in the form of
Exhibit G.
 
“Increased Facility Closing Date”:  any Business Day designated as such in an
Increased Facility Activation Notice.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
current trade payables incurred in the ordinary course of
 
 
 

--------------------------------------------------------------------------------

 
12

such Person’s business, and overdue trade payables incurred in the ordinary
course of such Person’s business to the extent the amount or validity thereof is
currently being contested in good faith by appropriate procedures and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Parent Borrower or its Subsidiaries, as the case may be), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person (the
amount of which shall be calculated without regard to imputed interest), (f) all
obligations of such Person, contingent or otherwise, as an account party under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock (other than common stock) of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above to the extent quantified as
liabilities, contingent obligations or like term in accordance with GAAP on the
balance sheet (including notes thereto) of such Person; (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on Property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation (but only to the extent of the fair market
value of such Property); (j) for purposes of Section 8(e), all obligations of
such Person in respect of Swap Agreements and (k) the liquidation value of any
preferred Capital Stock of such Person or its Subsidiaries held by any Person
other than such Person and its Wholly-Owned Subsidiaries.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Instrument”:  as defined in the Guarantee and Collateral Agreement.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last Business Day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurocurrency Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurocurrency Loan
having an Interest Period longer than three months, each day which is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, (d) as to any Loan (other than any
Revolving Credit Loan that is an ABR Loan or any Swingline Loan), the date of
any repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.
 
“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan
 
 
 

--------------------------------------------------------------------------------

 
13

and ending one, two, three or six months thereafter, as selected by the Parent
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Loan and ending one, two, three or six, as selected by the Parent Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(b) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date;
 
(c) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and
 
(d) the relevant Borrower shall use reasonable efforts to select Interest
Periods so as not to require a payment or prepayment of any Eurocurrency Loan
during an Interest Period for such Loan.
 
Notwithstanding the foregoing, each Interest Period for Revolving Credit Loans
in an Optional Currency as to which the Overnight Eurocurrency Rate shall apply
shall commence on a Business Day and end on the next succeeding Business Day.
 
“Inventory”:  as defined in the Guarantee and Collateral Agreement.
 
“IRS”: as defined in Section 2.17.
 
“Issuing Lender”:  JPMorgan Chase Bank, N.A., in its capacity as issuer of any
Letter of Credit.
 
“Judgment Currency”: as defined in Section 10.19(a).
 
“Judgment Currency Conversion Date”: as defined in Section 10.19(a).
 
“L/C Commitment”:  $50,000,000.
 
“L/C Exposure”: as to any Revolving Credit Lender at any time, an amount equal
to such Revolving Credit Lender’s Revolving Credit Percentage of the total L/C
Obligations at such time.
 
“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the Revolving Credit Termination Date.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to Section 3.5.
 
 
 
 

--------------------------------------------------------------------------------

 
14
 
“L/C Participants”:  collectively, all the Revolving Credit Lenders other than
the Issuing Lender.
 
“Lender Parent”:  with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
 
“Lenders”:  as defined in the preamble hereto.
 
“Letters of Credit”:  as defined in Section 3.1(a).
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
 
 “Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Security Documents, the Applications and,
except for purposes of Section 10.1, the Notes.
 
“Loan Parties”:  the Parent Borrower and each Subsidiary that is a party to a
Loan Document.
 
“Local Time”:  (a) with respect to Loans denominated in Sterling or in euros,
London time and (b) for all other purposes, New York City time.
 
“Material Acquisition”:  any acquisition of Property or series of related
acquisitions of Property (other than from the Parent Borrower or any Subsidiary)
that (x) constitutes assets comprising all or substantially all of an operating
unit or a business, line of business or product line or constitutes all or
substantially all of the common stock of a Person and (y) involves the payment
of consideration by the Parent Borrower and its Subsidiaries in excess of
$25,000,000.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
results of operations, assets or financial position of the Parent Borrower and
its Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder or (c) the ability
of the Parent Borrower to perform any of its obligations under this Agreement.
 
“Material Disposition”:  any Disposition of Property or series of related
Dispositions of Property that yields net proceeds to the Parent Borrower and its
Subsidiaries in excess of $25,000,000.
 
“Material Domestic Subsidiary”:  at any time, any Domestic Subsidiary (i) which
is directly owned by the Parent Borrower or any Subsidiary and (ii) with respect
to which either (A) its revenues for the most recently ended fiscal year for
which audited financial statements are available exceed 2.5% of the aggregate
revenues of the Parent Borrower and its Subsidiaries on a consolidated basis for
such period or (B) its total assets at the end of the most recently completed
fiscal year for which audited financial statements are available exceed 2.5% of
the aggregate total assets at such time of the Parent Borrower and its
Subsidiaries on a consolidated basis; provided that if at any time (x) the
aggregate revenues of all Domestic Subsidiaries that are not Material
 
 
 

--------------------------------------------------------------------------------

 
15

Domestic Subsidiaries pursuant to this definition for the most recently ended
fiscal year for which audited financial statements are available exceed 5% of
the aggregate annual revenues of the Parent Borrower and its Subsidiaries on a
consolidated basis for such period or (y) the aggregate total assets of all
Domestic Subsidiaries that are not Material Domestic Subsidiaries pursuant to
this definition at the end of the most recently completed fiscal year for which
audited financial statements are available exceed 5% of the aggregate total
assets of the Parent Borrower and its Subsidiaries at such time, then, in each
case, the Parent Borrower shall within 10 Business Days of the receipt of such
audited financial statements designate sufficient Domestic Subsidiaries as
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Domestic Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries until such time as such designation is no longer
necessary for purposes of applying this proviso.
 
“Material Foreign Subsidiary”:  at any time, any Foreign Subsidiary or Foreign
Subsidiary Holdco, in each case, other than any Excluded Foreign Subsidiary,
(i) which is directly owned by the Parent Borrower or any Domestic Subsidiary
and (ii) with respect to which either (A) its annual pre-tax income exceeds
$15,000,000 for the most recently ended fiscal year for which audited financial
statements are available or (B) its total assets at the end of the most recently
completed fiscal year for which audited financial statements are available are
greater than $15,000,000; provided that (x) if the aggregate pre-tax income of
all Foreign Subsidiaries and Foreign Subsidiary Holdcos that are not Material
Foreign Subsidiaries (but excluding the Excluded Foreign Subsidiaries for
purposes of this calculation) exceeds $30,000,000 for the most recently ended
fiscal year for which audited financial statements are available or (y) the
aggregate total assets of all Foreign Subsidiaries and Foreign Subsidiary
Holdcos that are not Material Foreign Subsidiaries (but excluding the Excluded
Foreign Subsidiaries for purposes of this calculation) at the end of the most
recently completed fiscal year for which audited financial statements are
available exceeds $50,000,000, then, in each case, the Parent Borrower shall
within 10 Business Days of the receipt of such audited financial statements
designate sufficient Foreign Subsidiaries and/or Foreign Subsidiary Holdcos, in
each case, other than Excluded Foreign Subsidiaries, as “Material Foreign
Subsidiaries” to eliminate such excess, and such designated Foreign Subsidiaries
and/or Foreign Subsidiary Holdcos, as applicable, shall for all purposes of this
Agreement constitute Material Foreign Subsidiaries until such time as such
designation is no longer necessary for purposes of applying this proviso.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or to the extent regulated as
such in or under any applicable Environmental Law, including asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.
 
“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“New Lender”: as defined in Section 2.1(d).
 
“New Lender Supplement”: as defined in Section 2.1(d).
 
“Non-Excluded Taxes”:  as defined in Section 2.17(a).
 
“Non-U.S. Lender”:  as defined in Section 2.17(d).
 
“Notes”:  collectively, any promissory note evidencing Loans.
 
 
 

--------------------------------------------------------------------------------

 
16
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of each Borrower to the Administrative Agent or to any Lender (or,
in the case of Swap Agreements, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Swap Agreement
entered into with any Lender or any affiliate of any Lender or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by any
Borrower pursuant hereto) or otherwise.
 
“Optional Currency”:  euros and Sterling.
 
“Optional Currency Revolving Credit Loans”:  Revolving Credit Loans in an
Optional Currency.
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.
 
“Overnight Eurocurrency Rate”:  with respect to any amount denominated in an
Optional Currency, the rate of interest per annum at which overnight deposits in
the applicable Optional Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of JPMorgan Chase Bank, N.A. in the applicable
offshore interbank market for such currency to major banks in such interbank
market.
 
“Parent Borrower”:  as defined in the preamble hereto.
 
“Participant”:  as defined in Section 10.6(c)(i).
 
“Participant Register”: as defined in Section 10.6(c)(i).
 
“Participating  Member  State”:  means  any  member  state  of  the European
Communities  that  adopts or has adopted the euro as its lawful currency in
accordance  with legislation of the European Community relating to Economic and
Monetary Union.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Business Acquisition”:  any acquisition of all or substantially all
the assets of, shares or other equity interests in, or intellectual property,
distribution, co-marketing or other co-promotion or other similar rights with
respect to, a Person or division or line of business of a Person (or any
subsequent investment made in a previously acquired Permitted Business
Acquisition) if immediately after giving effect thereto:  (a) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (b) all transactions related thereto
 
 
 

--------------------------------------------------------------------------------

 
17

shall be consummated in accordance with applicable laws in all material
respects, (c) any acquired or newly formed corporation, partnership, association
or other business entity shall be a Subsidiary and all actions required to be
taken, if any, with respect to such acquired or newly formed Subsidiary under
Section 6.9 shall have been taken and (d)(i) the Consolidated Senior Leverage
Ratio of the Parent Borrower and its Subsidiaries is no greater than 3.25 to
1.00, computed on a pro forma basis as at the last day of the most recently
ended fiscal quarter of the Parent Borrower and its Subsidiaries for which
financial statements are available as if such acquisition and related financings
or other transactions (without regard to the making of any earn-out payments)
had occurred on the first day of the relevant period for testing such
compliance, and, if the amount of such investment or series of related
investments exceeds $75,000,000 (without regard to the making of any earn-out
payments), then the Parent Borrower shall have delivered to the Administrative
Agent an officers’ certificate to such effect, together with all relevant
financial information for such Subsidiary or assets, and (ii) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness (except for
Indebtedness permitted by Section 7.2).
 
“Permitted Subordinated Indebtedness”:  any unsecured Indebtedness of the Parent
Borrower or any Subsidiary Guarantor (a) no part of the principal of which is
stated to be payable or is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption, mandatory prepayment or other mandatory
payment) prior to the Revolving Credit Termination Date, (b) the payment of the
principal of which is subordinated to the prior payment in full of the
Obligations, on terms and conditions no less favorable as a whole to the Lenders
than those contained in the Convertible Senior Subordinated Debentures Indenture
or otherwise on terms and conditions reasonably satisfactory to the Required
Lenders and (c) (i) otherwise containing terms, covenants and conditions
reasonably satisfactory in form and substance to the Required Lenders or (ii)
otherwise containing terms, covenants and conditions no less favorable as a
whole to the Lenders than those contained in the Convertible Senior Subordinated
Debentures Indenture, other than the rate of interest on any such Indebtedness,
which shall be determined based on market conditions at the time of incurrence
thereof for comparable instruments of like kind and structure.  For avoidance of
any doubt, the Convertible Senior Subordinated Debentures are Permitted
Subordinated Indebtedness.
 
“Permitted Unsecured Indebtedness”:  any unsecured Indebtedness of the Parent
Borrower or any Subsidiary Guarantor (a) no part of the principal of which is
stated to be payable or is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption, mandatory prepayment or other mandatory
payment) prior to the Revolving Credit Termination Date, (b) which shall not
have any financial maintenance covenants, (c) which shall not have a definition
of “Change of Control” or “Change in Control” (or any other defined term having
a similar purpose) that is materially more restrictive than clause (k) of
Article VIII, (d) which shall not have events of default that are materially
more favorable to the holders of such Indebtedness than the events of default
set forth in this Agreement and (e) which shall have covenants that, in the
reasonable judgment of the Parent Borrower, are generally customary for
similarly situated issuers in capital markets transactions at the time of
issuance.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is (or, if such plan
 
 
 

--------------------------------------------------------------------------------

 
18

were terminated at such time, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Eligible Foreign Subsidiary (65%)”: any Foreign Subsidiary or Foreign
Subsidiary Holdco (i) the Capital Stock of which is directly owned by the Parent
Borrower or a Domestic Subsidiary and (ii) in respect of which the pledge of 65%
of the Capital Stock of such Subsidiary as Collateral should not, in the good
faith judgment of the Parent Borrower, result in adverse tax consequences to the
Parent Borrower or any of its Subsidiaries.
 
“Pledge Eligible Foreign Subsidiary (100%)”: any Foreign Subsidiary or Foreign
Subsidiary Holdco (i) the Capital Stock of which is directly owned by the Parent
Borrower or a Domestic Subsidiary and (ii) in respect of which (a) the pledge of
all of the Capital Stock of such Subsidiary as Collateral and (b) the
guaranteeing by such Subsidiary of the Obligations should not, in the good faith
judgment of the Parent Borrower, result in adverse tax consequences to the
Parent Borrower or any of its Subsidiaries.
 
“Previous Credit Agreement”:  as defined in the recitals hereto.
 
“Pricing Grid”:  the table set forth below:
 
Consolidated Senior Leverage Ratio
Applicable Margin for Revolving Credit Loans that are Eurocurrency Loans
Applicable Margin for Revolving Credit Loans that are ABR Loans
Commitment Fee Rate
Greater than or equal to 3.00
2.00%
1.00%
0.35%
Less than 3.00 but greater than or equal to 2.25
1.75%
0.75%
0.35%
Less than 2.25 but greater than or equal to 1.50
1.625%
0.625%
0.30%
Less than 1.50 but greater than or equal to 0.75
1.50%
0.50%
0.25%
Less than 0.75
1.375%
0.375%
0.20%



Changes in the Applicable Margin with respect to Revolving Credit Loans or in
the Commitment Fee Rate resulting from changes in the Consolidated Senior
Leverage Ratio shall become effective on the date (the “Adjustment Date”) on
which financial statements are delivered to the Lenders pursuant to Section 6.1
(but in any event not later than the 45th day after the end of each of the first
three quarterly periods of each fiscal year or the 90th day after the end of
each fiscal year, as the case may be) and shall remain in effect until the next
change to be effected pursuant to this paragraph.  If any financial statements
referred to above are not delivered within the time periods specified above,
then, until such financial statements are delivered, the Consolidated Senior
Leverage Ratio as at the end of the fiscal period that would have been covered
thereby shall for the purposes of this definition be deemed to be greater than
3.00 to 1.00.  In addition, at all times while an Event of Default shall have
occurred and be continuing, the Consolidated Senior Leverage Ratio shall for the
purposes of this definition be deemed to be greater than 3.00 to 1.00.  Each
determination of the Consolidated Senior Leverage Ratio pursuant to this
definition shall be made with respect to the period of four consecutive fiscal
quarters of the Parent Borrower and its Subsidiaries ending at the end of the
period covered by the relevant financial statements.
 
 
 
 

--------------------------------------------------------------------------------

 
19
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).  Any change in the Alternate Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
 
“Projections”:  as defined in Section 6.2(c).
 
“Properties”:  as defined in Section 4.17(a).
 
“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.
 
“Quotation Day”: in respect of the determination of the Eurocurrency Rate for
any Interest Period for Eurocurrency Loans in Dollars or any Optional Currency,
the day on which quotations would ordinarily be given by prime banks in the
London interbank market for deposits in such currency for delivery on the first
day of such Interest Period for such Interest Period; provided, that if
quotations would ordinarily be given on more than one date, the Quotation Day
for such Interest Period shall be the last of such dates.  On the date hereof,
the Quotation Day in respect of any Interest Period (i) for euros is customarily
the day which is two Business Days prior to the first day of such Interest
Period and (ii) for Sterling is customarily the day which is the first day of
such Interest Period.
 
“Receivables Transfer Program”:  a program under which the Parent Borrower or
any of its Subsidiaries sell, transfer, encumber or otherwise dispose of
accounts receivable or related ancillary rights or assets, or interests therein,
without recourse (except for customary representations and customary non-credit
dilution provisions) other than with respect to the Parent Borrower’s or such
Subsidiary’s retained interest in such accounts receivable or related ancillary
rights or assets, such program to have substantially the terms and conditions
provided to the Administrative Agent prior to the Closing Date, as such terms
and conditions may be amended, supplemented or otherwise modified from time to
time.
 
“Refunded Swingline Loans”:  as defined in Section 2.4(b).
 
“Register”:  as defined in Section 10.6(b)(iv).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of any Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
 
 

--------------------------------------------------------------------------------

 
20
 
“Required Lenders”:  the holders of more than 50% of the Total Revolving Credit
Commitments or, if the Revolving Credit Commitments have been terminated, the
Total Revolving Extensions of Credit.
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
 
“Reset Date”: as defined in Section 1.3(b).
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer, controller or general counsel (or other officer satisfactory
to the Lenders) of the Parent Borrower, but in any event, with respect to
financial matters, the chief financial officer, treasurer, controller (or other
officer satisfactory to the Lenders) of the Parent Borrower.
 
“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swingline Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Credit Commitment” opposite
such Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant
to which such Revolving Credit Lender became a party hereto, as the same may be
changed from time to time pursuant to the terms hereof.  The original amount of
the Total Revolving Credit Commitments is $350,000,000.
 
“Revolving Credit Commitment Period”:  the period from and including the Closing
Date to the Revolving Credit Termination Date.
 
“Revolving Credit Facility”: the Revolving Credit Commitments and the extensions
of credit made thereunder.
 
“Revolving Credit Lender”:  each Lender that has a Revolving Credit Commitment
or that has made a Revolving Credit Loan.
 
“Revolving Credit Loans”:  Loans made under the Revolving Credit Commitments.
 
“Revolving Credit Percentage”:  as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the aggregate principal amount of the Revolving
Extensions of Credit then outstanding).
 
“Revolving Credit Termination Date”:  the fifth anniversary of the Closing Date,
as such date may be extended in accordance with Section 10.1.
 
“Revolving Extensions of Credit”:  as to any Revolving Credit Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of
Swingline Loans then outstanding.
 
 
 

--------------------------------------------------------------------------------

 
21
 
“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
 
“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.
 
“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
 
“Sterling”:  the lawful currency of the United Kingdom.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.
 
“Subsidiary Guarantor”:  (a) each Material Domestic Subsidiary and (b) each
Material Foreign Subsidiary that is a Pledge Eligible Foreign Subsidiary (100%).
 
“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Borrower or
any of its Subsidiaries shall be a “Swap Agreement”.
 
 
 

--------------------------------------------------------------------------------

 
22
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.
 
“Swingline Exposure”:  as to any Revolving Credit Lender at any time, an amount
equal to such Revolving Credit Lender’s Revolving Credit Percentage of the
aggregate principal amount of Swingline Loans then outstanding.
 
“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.3(a).
 
“Swingline Participation Amount”:  as defined in Section 2.4(c).
 
“Target Operating Day”:  any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Express Transfer System (or any successor settlement
system) is not operating (as reasonably determined by the Administrative Agent).
 
“Third Amendment to Guarantee and Collateral Agreement”:  the Third Amendment to
the Guarantee and Collateral Agreement dated as of the Closing Date,
substantially in the form of Exhibit A-2.
 
“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments at such time.
 
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders at such time.
 
“Transferee”:  as defined in Section 10.15.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
 
“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.
 
“United States”:  the United States of America.
 
“Wholly-Owned Foreign Subsidiary”:  any Foreign Subsidiary that is a
Wholly-Owned Subsidiary.
 
“Wholly-Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (i) a nominal number of shares held by foreign
nationals to the extent required by local law or (ii) directors’ qualifying
shares required by law) is owned by such Person directly and/or through other
Wholly-Owned Subsidiaries.
 
“Wholly-Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a
Wholly-Owned Subsidiary of the Parent Borrower.
 
 
 

--------------------------------------------------------------------------------

 
23
 
SECTION 1.2   Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Parent Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided that all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification having a similar
result or effect) to value any Indebtedness or other liabilities of the Parent
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification having a similar result or effect) to value any such Indebtedness
in a reduced or bifurcated manner as described therein, and such Indebtedness
shall at all times be valued at the full stated principal amount thereof).
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(e) References to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.
 
(f) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
 
SECTION 1.3   Exchange Rates.  (a) Not later than 1:00 P.M., Local Time, on each
Calculation Date, the Administrative Agent shall (i) determine the Exchange Rate
as of such Calculation Date for each Optional Currency in which a Revolving
Extension of Credit is then outstanding or will be outstanding, after giving
effect to any submitted borrowing notices or Applications, and (ii) give notice
thereof to the Parent Borrower.  The Exchange Rates so determined shall become
effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) and shall remain effective until the next
succeeding Reset Date.
 
(b) Not later than 2:00 P.M., Local Time, on each Reset Date, the Administrative
Agent shall (i) determine the aggregate amount of Revolving Extensions of Credit
in Optional Currencies on such date (after giving effect to any Revolving Credit
Loans or Letters of Credit to be made or issued in connection with such
determination), and (ii) notify the Parent Borrower of such determination.
 
ARTICLE II.  AMOUNT AND TERMS OF COMMITMENTS
 
SECTION 2.1   Revolving Credit Commitments.  (a) Subject to the terms and
conditions hereof, each Revolving Credit Lender severally agrees to make
revolving credit loans (“Revolving Credit Loans”) to the Parent Borrower or any
Foreign Subsidiary Borrower, in Dollars or in any Optional
 
 
 

--------------------------------------------------------------------------------

 
24
 

Currency, from time to time during the Revolving Credit Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Credit Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding does not exceed the amount of such Lender’s Revolving Credit
Commitment; provided that (x) the Dollar Equivalent of the aggregate principal
amounts of all Optional Currency Revolving Credit Loans outstanding at any time
shall not exceed $100,000,000 and (y) the aggregate principal amount of all
Revolving Credit Loans to Foreign Subsidiary Borrowers outstanding at any time
shall not exceed $100,000,000.  During the Revolving Credit Commitment Period
any Borrower may use the Revolving Credit Commitments by borrowing, prepaying
the Revolving Credit Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.  The Revolving Credit Loans in
Dollars may from time to time be Eurocurrency Loans or ABR Loans, as determined
by the Parent Borrower and notified to the Administrative Agent in accordance
with Sections 2.2 and 2.10, provided that no Revolving Credit Loan shall be made
as a Eurocurrency Loan after the day that is one month prior to the Revolving
Credit Termination Date.  All Revolving Credit Loans outstanding under the
Previous Credit Agreement on the Closing shall remain outstanding to the Parent
Borrower hereunder on the terms set forth herein.  The Optional Currency
Revolving Credit Loans must be Eurocurrency Loans.
 
(b) The Borrowers shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.
 
(c) The Parent Borrower and any one or more Lenders (including New Lenders) may
from time to time agree that such Lenders shall increase the amount of their
Revolving Credit Commitments (or in the case of New Lenders establish Revolving
Credit Commitments) by executing and delivering to the Administrative Agent an
Increased Facility Activation Notice specifying (i) the respective amount of
such increase (or such new Revolving Credit Commitments) and (ii) the applicable
Increased Facility Closing Date; provided that, (A) no Default or Event of
Default has occurred and is continuing or would result after giving effect to
the increase of the Revolving Credit Commitments or the intended application of
proceeds therefrom, (B) the aggregate increase in Revolving Credit Commitments
(including any new Revolving Credit Commitments) pursuant to this Section 2.1(c)
shall not exceed an amount equal to $100,000,000, and (C) each increase in the
Revolving Credit Commitments pursuant to this Section 2.1(c) shall be in a
minimum amount of at least $5,000,000.  No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion.
 
(d) Any additional bank, financial institution or other entity which, with the
consent of the Parent Borrower and the Administrative Agent (which consent shall
not be unreasonably withheld), elects to become a “Lender” under this Agreement
in connection with any transaction described in Section 2.1(c) shall execute a
New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit H, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.
 
SECTION 2.2   Procedure for Revolving Credit Borrowing.  The respective
Borrower  may borrow under the Revolving Credit Commitments during the Revolving
Credit Commitment Period on any Business Day, provided that the Parent Borrower
(on its own behalf or on behalf of any Foreign Subsidiary Borrower) shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent (a) prior to 12:00 Noon, New York City time, three
Business Days prior to the requested Borrowing Date in the case of Eurocurrency
Loans; provided that, this period shall be extended to four Business Days in the
case of Optional Currency Revolving Credit Loans, or (b) prior to 10:00 A.M.,
New York City time, on the requested Borrowing Date, in the case of ABR Loans),
 
 
 

--------------------------------------------------------------------------------

 
25
 

specifying (i) the amount and Type of Revolving Credit Loans to be borrowed,
(ii) the requested Borrowing Date, (iii) in the case of any Eurocurrency Loan,
the currency thereof and the length of the initial Interest Period therefor and
(iv) in the case of an Optional Currency Revolving Credit Loan to a Foreign
Subsidiary Borrower, the name, jurisdiction of organization and location of the
chief executive office of such Foreign Subsidiary Borrower.  Each borrowing
under the Revolving Credit Commitments shall be in an amount equal to (x) in the
case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Credit Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurocurrency Loans, the equivalent of
$5,000,000 or a whole multiple of the equivalent of $1,000,000 in excess thereof
(or comparable amounts of any relevant Optional Currency, as determined from
time to time by the Administrative Agent); provided, that the Swingline Lender
may request, on behalf of the Parent Borrower, borrowings under the Revolving
Credit Commitments that are ABR Loans in other amounts pursuant to Section
2.1.  Upon receipt of any such notice from the Parent Borrower, the
Administrative Agent shall promptly notify each Revolving Credit Lender
thereof.  Each Revolving Credit Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the respective Borrower at the applicable Funding Office prior to 12:00 Noon,
New York City time (or in the case of Eurocurrency Loans, prior to 12:00 Noon,
Local Time), on the Borrowing Date requested by the Parent Borrower in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the respective Borrower by the Administrative Agent crediting
the account of the respective Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Credit Lenders and in like funds as received by the Administrative
Agent.  On the Closing Date, all Existing Revolving Credit Loans shall be deemed
repaid (including for purposes of Section 2.18 of the Previous Credit Agreement)
and such portion thereof that were ABR Loans shall be reborrowed as ABR Loans by
the Parent Borrower and such portion thereof that were Eurocurrency Loans shall
be reborrowed as Eurocurrency Loans by the Parent Borrower (it being understood
that for each tranche of Existing Revolving Credit Loans that were Eurocurrency
Loans, (x) the initial Interest Period for the relevant reborrowed Eurocurrency
Loans shall equal the remaining length of the Interest Period for such tranche
and (y) the Eurocurrency Rate for the relevant reborrowed Eurocurrency Loans
during such initial Interest Period shall be the Eurocurrency Rate for such
tranche immediately prior to the Closing Date) and Revolving Credit Lenders
shall advance funds to the Administrative Agent no later than 12:00 Noon, New
York City time on the Closing Date as shall be required to repay the Existing
Revolving Credit Loans of Existing Revolving Credit Lenders such that each
Revolving Credit Lender’s share of outstanding Revolving Credit Loans on the
Closing Date is equal to its Revolving Credit Percentage (after giving effect to
the Closing Date).
 
SECTION 2.3   Swingline Commitment.  (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Parent Borrower under the Revolving Credit Commitments from
time to time during the Revolving Credit Commitment Period by making swing line
loans in Dollars (“Swingline Loans”) to the Parent Borrower; provided that (i)
the aggregate principal amount of Swingline Loans outstanding at any time shall
not exceed the Swingline Commitment then in effect (notwithstanding that the
Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Credit Loans, may exceed the Swingline
Commitment then in effect) and (ii) the Parent Borrower shall not request, and
the Swingline Lender shall not make, any Swingline Loan if, after giving effect
to the making of such Swingline Loan, the aggregate amount of the Available
Revolving Credit Commitments would be less than zero.  During the Revolving
Credit Commitment Period, the Parent Borrower may use the Swingline Commitment
by borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof.  Swingline Loans shall be ABR Loans.
 
(b) The Parent Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Termination Date and the first date
 
 
 

--------------------------------------------------------------------------------

 
26
 

after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Credit Loan is borrowed, the Parent
Borrower shall repay all Swingline Loans then outstanding.
 
SECTION 2.4   Procedure for Swingline Borrowing; Refunding of Swingline
Loans.  (a)   Whenever the Parent Borrower desires that the Swingline Lender
make Swingline Loans it shall give the Swingline Lender irrevocable telephonic
notice confirmed promptly in writing (which telephonic notice must be received
by the Swingline Lender not later than 1:00 P.M., New York City time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Revolving
Credit Commitment Period).  Each borrowing under the Swingline Commitment shall
be in an amount equal to $500,000 or a whole multiple of $100,000 in excess
thereof.  Not later than 3:00 P.M., New York City time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Administrative Agent at the applicable Funding Office an
amount in immediately available funds equal to the amount of the Swingline Loan
to be made by the Swingline Lender.  The Administrative Agent shall make the
proceeds of such Swingline Loan available to the Parent Borrower on such
Borrowing Date by depositing such proceeds in the account of the Parent Borrower
with the Administrative Agent on such Borrowing Date in immediately available
funds.
 
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Parent Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Credit Lender to make, and each Revolving
Credit Lender hereby agrees to make, a Revolving Credit Loan, in an amount equal
to such Revolving Credit Lender’s Revolving Credit Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lender.  Each Revolving Credit
Lender shall make the amount of such Revolving Credit Loan available to the
Administrative Agent at the applicable Funding Office in immediately available
funds, not later than 10:00 A.M., New York City time, one Business Day after the
date of such notice.  The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.  The Parent Borrower irrevocably authorizes the Swingline
Lender to charge the Parent Borrower’s accounts with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swingline Loans to the extent amounts received from
the Revolving Credit Lenders are not sufficient to repay in full such Refunded
Swingline Loans.
 
(c) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to any Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Credit Loans may not be made as contemplated by Section 2.4(b), each Revolving
Credit Lender shall, on the date such Revolving Credit Loan was to have been
made pursuant to the notice referred to in Section 2.4(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Credit Lender’s Revolving Credit Percentage times
(ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Credit Loans.
 
(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Credit Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
 
 
 

--------------------------------------------------------------------------------

 
27
 

period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Credit Lender will return to the
Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.
 
(e) Each Revolving Credit Lender’s obligation to make the Loans referred to in
Section 2.4(b) and to purchase participating interests pursuant to Section
2.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Credit Lender or any Borrower may have against
the Swingline Lender, any Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article V; (iii) any adverse change in the condition (financial or otherwise) of
any Borrower; (iv) any breach of this Agreement or any other Loan Document by
any Borrower, any other Loan Party or any other Revolving Credit Lender; or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
 
SECTION 2.5   Repayment of Loans.  (a) Each Borrower hereby unconditionally
promises to pay, on the Revolving Credit Termination Date (or such earlier date
on which the Loans become due and payable pursuant to Article VIII), to the
Administrative Agent for the account of the appropriate Revolving Credit Lender
the then unpaid principal amount of each Revolving Credit Loan of such Revolving
Credit Lender made to it.  Each Borrower hereby further agrees to pay interest
on the unpaid principal amount of the Loans from time to time outstanding from
the date hereof until payment in full thereof at the rates per annum and on the
dates set forth in Section 2.12.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of each Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(c) The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type thereof and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the respective Borrower and each Lender’s share thereof.
 
(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.5(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of any Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.
 
SECTION 2.6   Commitment Fees, etc.  (a) The Parent Borrower agrees to pay to
the Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Closing Date to the last
day of the Revolving Credit Commitment Period, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Credit
 
 
 

--------------------------------------------------------------------------------

 
28
 

Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Credit Termination Date, commencing on the first of such
dates to occur after the date hereof.
 
(b) The Parent Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Parent
Borrower and the Administrative Agent.
 
SECTION 2.7   Termination or Reduction of Revolving Credit Commitments.  The
Parent Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments or, from time to time, to reduce the amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving Credit
Commitments.  Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple of $1,000,000 in excess thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect.
 
SECTION 2.8   Optional Prepayments.  The Borrowers may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent (a) at least three
Business Days prior thereto, in the case of Eurocurrency Loans denominated in
Dollars, (b) at least five Business Days prior thereto, in the case of
Eurocurrency Loans denominated in any Optional Currency, and (c) at least one
Business Day prior thereto, in the case of ABR Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurocurrency
Loans or ABR Loans; provided, that if a Eurocurrency Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the
respective Borrower shall also pay any amounts owing pursuant to Section
2.18.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Revolving Credit Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Revolving Credit Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.
 
SECTION 2.9   Mandatory Prepayments.  To the extent that at any time (by virtue
of changes in the Exchange Rate or otherwise) (i) the aggregate outstanding
principal amount of the Loans and Letters of Credit (including the Dollar
Equivalent of the aggregate outstanding principal amount of Optional Currency
Revolving Credit Loans and Letters of Credit denominated in Optional Currencies)
shall exceed the Total Revolving Credit Commitments then in effect, (ii) the
Dollar Equivalent of the aggregate outstanding principal amount of Optional
Currency Revolving Credit Loans shall exceed $100,000,000 or (iii) the aggregate
outstanding principal amount of all Revolving Credit Loans to Foreign Subsidiary
Borrowers (including the Dollar Equivalent of the aggregate outstanding
principal amount of all Optional Currency Revolving Credit Loans to Foreign
Subsidiary Borrowers) shall exceed $100,000,000, then, in each case, the
Borrowers shall, within four Business Days, repay the Loans to eliminate such
excess.
 
SECTION 2.10   Conversion and Continuation Options.  (a) The Parent Borrower may
elect from time to time to convert Eurocurrency Loans denominated in Dollars to
ABR Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto.  The Parent Borrower may elect from time to time to convert ABR
Loans to
 
 
 

--------------------------------------------------------------------------------

 
29
 

Eurocurrency Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan may
be converted into a Eurocurrency Loan (i) when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversions or
(ii) after the date that is one month prior to the Revolving Credit Termination
Date.  Upon receipt of any such notice, the Administrative Agent shall promptly
notify each relevant Lender thereof.
 
(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Parent Borrower (on its
own behalf or on behalf of any Foreign Subsidiary Borrower) giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no
Eurocurrency Loan may be continued as such (i) when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the Revolving
Credit Termination Date, and provided, further, that if the Parent Borrower (on
its own behalf or on behalf of any Foreign Subsidiary Borrower) shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice, the Administrative Agent
shall promptly notify each relevant Lender thereof.
 
SECTION 2.11   Limitations on Eurocurrency Tranches.  Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions, continuations
and optional prepayments of Eurocurrency Loans hereunder and all selections of
Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurocurrency Loans comprising each Eurocurrency Tranche shall be
equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof, (b) no
more than 15 Eurocurrency Tranches shall be outstanding at any one time, and (c)
no more than the Dollar Equivalent of $100,000,000 of the Revolving Credit
Loans, in the aggregate, shall be available for borrowing as Optional Currency
Revolving Credit Loans.
 
SECTION 2.12   Interest Rates and Payment Dates.  (a) Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurocurrency Rate determined applicable
to such Eurocurrency Loan plus the Applicable Margin.
 
(b) Each ABR Loan shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.
 
(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum which is equal
to (x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section 2.12 plus 2% or (y)
(1) in the case of Reimbursement Obligations in Dollars, the rate applicable to
Revolving Credit Loans that are ABR Loans plus 2%, or (2) in the case of
Reimbursement Obligations in an Optional Currency, the Overnight Eurocurrency
Rate for such Optional Currency plus the Applicable Margin plus 2%, and (ii) if
all or a portion of any interest payable on any Loan or Reimbursement Obligation
or any facility fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2% (in the case of overdue amounts in Dollars) or the
Overnight Eurocurrency Rate for
 
 
 

--------------------------------------------------------------------------------

 
30
 

the relevant Optional Currency plus the Applicable Margin plus 2% (in the case
of an overdue amount in an Optional Currency), in each case, with respect to
clauses (i) and (ii) above, from the date of such nonpayment until such amount
is paid in full (as well after as before judgment).
 
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.12 shall be
payable from time to time on demand.
 
SECTION 2.13   Computation of Interest and Fees.  (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to (i) ABR
Loans the rate of interest on which is calculated on the basis of the Prime Rate
and (ii) Loans denominated in Sterling, the interest thereon shall be calculated
on the basis of a 365- (or 366-, as the case may be) day year for the actual
days elapsed.  The Administrative Agent shall as soon as practicable notify the
Parent Borrower and the relevant Lenders of each determination of a Eurocurrency
Rate.  Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Parent Borrower and the relevant Lenders of the effective date and the amount of
each such change in interest rate.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Parent Borrower, deliver to the Parent
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.12(a) and the calculation of
any Eurocurrency Reserve Requirements.
 
SECTION 2.14   Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:
 
(a) the Administrative Agent shall have reasonably determined that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, or
 
(b) the Administrative Agent shall have received written notice from the
Required Lenders that the Eurocurrency Base Rate determined or to be determined
for such Interest Period with respect to a Eurocurrency Loan will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
facsimile or telephonic notice thereof to the Parent Borrower and the relevant
Lenders as soon as practicable thereafter.  If such notice is given (w) any
Eurocurrency Loans in Dollars requested to be made on the first day of such
Interest Period shall be made as ABR Loans and any Eurocurrency Loans in an
Optional Currency so requested to be made shall not be made, (x) any Loans in
Dollars that were to have been converted on the first day of such Interest
Period to Eurocurrency Loans shall be continued as ABR Loans, (y) any
outstanding Eurocurrency Loans in Dollars shall be converted, on the last day of
the then-current Interest Period, to ABR Loans and (z) any outstanding
Eurocurrency Loans in an Optional Currency shall be prepaid on the last day of
the then-current Interest Period.  The Administrative Agent shall withdraw such
notice as soon as adequate and reasonable means exist for ascertaining the
Eurocurrency Rate.  Until such notice has been withdrawn by the Administrative
Agent, no further Eurocurrency Loans shall be made or continued as such, nor
shall the Borrowers have the right to convert Loans to Eurocurrency Loans.
 
 
 

--------------------------------------------------------------------------------

 
31
 
SECTION 2.15   Pro Rata Treatment and Payments.  (a) Each borrowing by the
Borrowers from the Lenders hereunder, each payment by the Borrowers on account
of any commitment fee and any reduction of the Commitments of the Lenders shall
be made pro rata according to the Revolving Credit Percentages of the Revolving
Credit Lenders.
 
(b)  Each payment (including each prepayment) by any Borrower on account of
principal of and interest on any Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of such Revolving
Credit Loans then held by the Revolving Credit Lenders.
 
(c)  All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, Local
Time, on the due date thereof to the Administrative Agent, for the account of
the Lenders, at the applicable Funding Office, in Dollars (or, in the case of
any payment of principal or interest on any Optional Currency Revolving Credit
Loans, the applicable Optional Currency) and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the Eurocurrency Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurocurrency Loan becomes due and payable on
a day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(d)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the respective Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this Section 2.15(d) shall be conclusive in the absence
of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the applicable Borrower, and, if so recovered, such
amount shall no longer be deemed outstanding hereunder.
 
(e)  Unless the Administrative Agent shall have been notified in writing by any
Borrower prior to the date of any payment being made hereunder that such
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that such Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount.  If such payment is not made to the Administrative
Agent by such Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate.  Nothing
 
 
 

--------------------------------------------------------------------------------

 
32
 

herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the respective Borrower.
 
SECTION 2.16   Requirements of Law.  (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 
(i) shall subject any Lender to any taxes (other than (A) Non-Excluded Taxes in
respect of payments under any Loan Document, (B) Other Taxes and (C) taxes in
respect of payments under any Loan Document for which a Loan Party is not
responsible for the payment of additional amounts under Section 2.17(a)) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or
 
(iii) shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans (or in the case of (i), any Loans)
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Parent
Borrower shall promptly pay (or shall cause the relevant Borrower to pay) such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable, provided that in
the event of the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority described in this Section 2.16(a)(i),  the
Parent Borrower shall not be required to compensate a Lender pursuant to this
paragraph for any amounts incurred more than six months prior to the date that
such Lender notifies the Parent Borrower of such Lender’s intention to claim
compensation therefor, and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.  If any Lender
becomes entitled to claim any additional amounts pursuant to this Section 2.16,
it shall promptly notify the Parent Borrower (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled (and any
related calculations).
 
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations to lend hereunder or under or in respect of any
Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the Parent
Borrower (with a
 
 
 

--------------------------------------------------------------------------------

 
33
 

copy to the Administrative Agent) of a written request therefor, the Parent
Borrower shall pay (or shall cause the relevant Borrower to pay) to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction provided that the respective Borrower shall not
be required to compensate a Lender pursuant to this paragraph for any amounts
incurred more than six months prior to the date that such Lender notifies the
Parent Borrower of such Lender’s intention to claim compensation therefor; and
provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.
 
(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented.  Notwithstanding the foregoing, no Lender shall be entitled to seek
compensation for costs imposed pursuant to matters set forth in this clause (c)
unless it is generally seeking compensation for such costs from similarly
situated borrowers under yield protection provisions in credit agreements with
such borrowers that provide for such compensation.
 
(d) If payment in respect of any Revolving Extension of Credit shall be due in a
currency other than Dollars and/or at a place of payment other than New York and
if, by reason of any change in a Requirement of Law subsequent to the Closing
Date, disruption of currency or foreign exchange markets, war or civil
disturbance or similar event, payment of such Obligations in such currency or
such place of payment shall be impossible or such Optional Currency is no longer
available or readily convertible to Dollars, or the Dollar Equivalent of such
Optional Currency is no longer readily calculable, then, at the election of any
affected Lender, the Borrower shall make payment of such Revolving Extension of
Credit in Dollars (based upon the Exchange Rate in effect for the day on which
such payment occurs, as determined by the Administrative Agent in accordance
with the terms hereof) and/or in New York, and shall indemnify such Lender
against any currency exchange losses or reasonable out-of-pocket expenses that
it shall sustain as a result of such alternative payment.
 
(e) A certificate as to any additional amounts payable pursuant to this Section
2.16 submitted by any Lender to the Parent Borrower (with a copy to the
Administrative Agent) shall contain reasonable supporting calculations and an
explanation in connection therewith and shall be conclusive in the absence of
manifest error.  The obligations of the Borrowers pursuant to this Section 2.16
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder, except to the extent provided for in
Section 2.16(b).
 
SECTION 2.17   Taxes.  (a) All payments made by or on behalf of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes and franchise
taxes (imposed in lieu of net income taxes) imposed on the Administrative Agent
or any Lender by any jurisdiction under the laws of which the Administrative
Agent or such Lender is organized or in which its principal office is located
(or, in the case of a Lender, in which its applicable lending office is located)
or as a result of any present or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Lender
 
 
 

--------------------------------------------------------------------------------

 
34
 

having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document); provided that,
if any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender,
as determined in good faith by the applicable withholding agent, (i) such
amounts shall be paid to the relevant Governmental Authority in accordance with
applicable law and (ii) the amounts so payable by the applicable Loan Party to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement as
if such withholding or deduction had not been made; provided further, however,
that no Borrower shall be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section 2.17 or that are United States withholding taxes resulting from any
Requirement of Law in effect (including FATCA) on the date such Lender becomes a
party to this Agreement,  except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
any Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
 
(b) In addition, the relevant Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any Borrower,
as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Borrower showing payment thereof.  If (i) the relevant Borrower
fails to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate
taxing authority, (ii) the relevant Borrower fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, such Borrower shall indemnify the
Administrative Agent and the Lenders for such amounts and any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure, in the case of (i) and (ii), or any such
direct imposition, in the case of (iii).
 
(d) Each Lender that is a “United States person” as defined in Section
7701(a)(30) of the Code shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service (“IRS”) Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal withholding tax.  Each Lender (or Transferee) that is
not a “United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Parent Borrower and the Administrative
Agent (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of IRS Form W-8BEN, Form
W-8ECI or Form W-8IMY (together with any applicable underlying IRS forms), (ii)
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on payments under this Agreement and the other Loan Documents, or (iii) any
other form prescribed by the applicable requirements of U.S. federal income tax
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Parent
Borrower and the Administrative Agent to determine the withholding or deduction
required to be made.  Such forms shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to
 
 
 

--------------------------------------------------------------------------------

 
35
 

this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation) and from time to time
thereafter upon the request of the Parent Borrower or the Administrative
Agent.  In addition, each Non-U.S. Lender shall deliver such forms promptly upon
the obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender.  Each Non-U.S. Lender shall promptly notify the Parent Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Parent Borrower
(or any other form of certification adopted by the U.S. taxing authorities for
such purpose).  Notwithstanding any other provision of this Section 2.17, a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
Section 2.17 that such Non-U.S. Lender is not legally able to deliver.
 
(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Parent Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law
or reasonably requested by the Parent Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal or commercial
position of such Lender.
 
(f) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good
faith.  A certificate as to the amount of such payment or liability delivered to
any Lender by the Administrative Agent shall be conclusive absent manifest
error.
 
(g) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
SECTION 2.18   Indemnity.  Each Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense (in each case as
reasonably determined by such Lender) that such Lender may sustain or incur as a
consequence of (a) default by such Borrower in making a borrowing of, conversion
into or continuation of Eurocurrency Loans after such Borrower has given a
notice requesting the same in accordance with the provisions of this Agreement
(except as a result of a notice by the Administrative Agent pursuant to Section
2.14), (b) default by such Borrower in making any prepayment of or conversion
from Eurocurrency Loans after such Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of Eurocurrency Loans on a day that is not the last day of an Interest Period
with respect thereto (including as a result of an Event of Default) or (d) the
assignment of a Eurocurrency Loan on a day that is not the last day of an
Interest Period with respect thereto as a result of a request by the Parent
Borrower pursuant to Section 2.21.  Without limiting the generality of the
foregoing, such indemnification shall include the costs and expenses of each
Lender that are attributable to the premature unwinding of any hedging agreement
entered into by such Lender in respect of the foreign currency exposure
attributable to such actual or proposed Eurocurrency Loan.  Such indemnification
may include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin
 
 
 

--------------------------------------------------------------------------------

 
36
 

included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurocurrency market.  A certificate as to any amounts payable
pursuant to this Section 2.18 submitted to the relevant Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
SECTION 2.19   Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such
and convert ABR Loans to Eurocurrency Loans shall forthwith be cancelled and (b)
such Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurocurrency Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the relevant Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 2.18.
 
SECTION 2.20   Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16 or 2.17(a)
with respect to such Lender, it will, if requested by the Parent Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.20 shall
affect or postpone any of the obligations of the Borrowers or the rights of any
Lender pursuant to Section 2.16 or 2.17(a).
 
SECTION 2.21   Replacement of Lenders under Certain Circumstances.  The Parent
Borrower shall be permitted to replace any Lender which (a) requests
reimbursement for amounts owing pursuant to Section 2.16 or 2.17 or (b) becomes
a Defaulting Lender, with a replacement financial institution; provided that (i)
such replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.20 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.16 or 2.17, (iv) the replacement financial
institution shall purchase, at par, all Loans and pay all other amounts owing to
such replaced Lender on or prior to the date of replacement, (v) the relevant
Borrower shall be liable to such replaced Lender under Section 2.18 if any
Eurocurrency Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the relevant Borrower shall be obligated to pay the registration
and processing fee referred to therein), (viii) until such time as such
replacement shall be consummated, the relevant Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.16 or 2.17, as the case may be,
and (ix) any such replacement shall not be deemed to be a waiver of any rights
which the Borrowers, the Administrative Agent or any other Lender shall have
against the replaced Lender.  Each party hereto agrees that an
assignment  required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Parent Borrower, the Administrative
Agent and the assignee, and that the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective.
 
 
 

--------------------------------------------------------------------------------

 
37
 
SECTION 2.22   Foreign Subsidiary Borrowers.  (a) The Parent Borrower may at any
time, with the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), add as a party to this Agreement any
Wholly-Owned Foreign Subsidiary to be a Foreign Subsidiary Borrower.  Upon
satisfaction of the conditions specified in Section 5.3, such Foreign Subsidiary
shall for all purposes be a party hereto as a Foreign Subsidiary Borrower as
fully as if it had executed and delivered this Agreement.  The Administrative
Agent shall notify the Revolving Credit Lenders at least five Business Days
prior to granting such consent, and if any Revolving Credit Lender notifies the
Administrative Agent within five Business Days that it is not permitted by
applicable Requirements of Law or any of its organizational policies to make
Revolving Credit Loans to, or participate in Letters of Credit for the account
of, the relevant Foreign Subsidiary, shall withhold such consent or shall give
such consent only upon effecting changes to the provisions of this Article II as
are contemplated by paragraph (c) of this Section 2.22 that will assure that
such Revolving Credit Lender is not required to make Revolving Credit Loans to,
or participate in Letters of Credit for the account of, such Foreign Subsidiary.
 
(b) So long as the principal of and interest on any Loans made to any Foreign
Subsidiary Borrower under this Agreement shall have been paid in full and all
other obligations of such Foreign Subsidiary Borrower under this Agreement shall
have been fully performed, the Parent Borrower may, by not less than five
Business Days’ prior notice to the Administrative Agent (which shall promptly
notify the relevant Lenders thereof), terminate such Subsidiary’s status as a
“Foreign Subsidiary Borrower”.
 
(c) In order to accommodate the addition of a Wholly-Owned Foreign Subsidiary as
a Foreign Subsidiary Borrower where one or more Revolving Credit Lenders are
able and willing to lend Revolving Credit Loans to, and participate in Letters
of Credit issued for the account of, such Wholly-Owned Foreign Subsidiary, but
other Revolving Credit Lenders are not so able and willing, the Administrative
Agent shall be permitted, with the consent of the Parent Borrower, to effect
such changes to the provisions of this Article II as it reasonably believes are
appropriate in order for such provisions to operate in a customary and usual
manner for “multiple-currency” syndicated lending agreements to a corporation
and certain of its foreign subsidiaries, all with the intention of providing
procedures for the Revolving Credit Lenders who are so able and willing to
extend credit to such Wholly-Owned Foreign Subsidiaries and for the other
Revolving Credit Lenders not to be required to do so.  Prior to effecting any
such changes, the Administrative Agent shall give all Revolving Credit Lenders
at least five Business Days’ notice thereof and an opportunity to comment
thereon.
 
SECTION 2.23   Parent Borrower as Agent for Foreign Subsidiary Borrowers.  (a)
  Each Foreign Subsidiary Borrower hereby irrevocably appoints the Parent
Borrower as the borrowing agent and attorney-in-fact for such Foreign Subsidiary
Borrower, which appointment shall remain in full force and effect unless and
until Administrative Agent shall have received prior written notice signed by
the Parent Borrower that it has resigned such position.  Each Foreign Subsidiary
Borrower hereby irrevocably appoints and authorizes the Parent Borrower to (i)
provide all notices and instructions under this Agreement and (ii) take such
action as the Parent Borrower deems appropriate on its behalf to obtain
Revolving Credit Loans and the issuance of Letters of Credit and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement.
 
(b) Each Foreign Subsidiary Borrower hereby severally agrees to indemnify each
Lender and the Administrative Agent and hold each Lender and the Administrative
Agent harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lenders and the Administrative Agent by such Foreign
Subsidiary Borrower or by any third party whosoever, arising from or incurred by
reason of the Lenders’ or the Administrative Agent’s relying on any instructions
of the Parent Borrower on behalf of such Foreign Subsidiary Borrower, except
that such Foreign Subsidiary Borrower will have no liability under this
subsection 2.23(b) with respect to any liability that is found by
 
 
 

--------------------------------------------------------------------------------

 
38
 

a court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Lender or the Administrative Agent.
 
SECTION 2.24   Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.6(a);
 
(b) the Revolving Credit Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
 
(c) if any Swingline Loans are outstanding or L/C Obligations exist at the time
such Lender becomes a Defaulting Lender then:
 
(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Credit Percentages but only to the
extent the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit
plus such Defaulting Lender’s Swingline Exposure and L/C Exposure does not
exceed the total of all non-Defaulting Lenders’ Revolving Credit Commitments;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the relevant Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such excess
Swingline Exposure of the Defaulting Lender not reallocated among the
non-Defaulting Lenders and (y) second, cash collateralize for the benefit of the
Issuing Lender only the Borrowers’ obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Article VIII
for so long as such L/C Exposure is outstanding;
 
(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;
 
(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.6(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Credit Percentages; and
 
(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C
 
 
 

--------------------------------------------------------------------------------

 
39
 

Exposure shall be payable to the Issuing Lender until and to the extent that
such L/C Exposure is reallocated and/or cash collateralized; and
 
(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.24(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.24(c)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the Closing Date and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Parent Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Parent Borrower, the Swingline
Lender and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Credit Percentage.
 
ARTICLE III.   LETTERS OF CREDIT
 
SECTION 3.1   L/C Commitment.  (a)   Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (“Letters
of Credit”) for the account of any Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Credit Commitments would be less
than zero.  Each Letter of Credit shall (i) be denominated in Dollars or an
Optional Currency and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date which is five Business Days
prior to the Revolving Credit Termination Date, provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above).
 
(b) Each Letter of Credit shall be subject to the Uniform Customs and, to the
extent not inconsistent therewith, the laws of the State of New York.
 
(c) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
 
 
 

--------------------------------------------------------------------------------

 
40
 
SECTION 3.2   Procedure for Issuance of Letter of Credit.  The Parent Borrower
(on its own behalf or on behalf of a Foreign Subsidiary Borrower) may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request.  Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Parent Borrower.  The Issuing Lender shall furnish a copy
of such Letter of Credit to the Parent Borrower promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).
 
SECTION 3.3   Commissions, Fees and Other Charges.  (a) The relevant Borrower
will pay a commission on all undrawn and unpaid Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Eurocurrency
Loans, shared ratably among the Revolving Credit Lenders and payable quarterly
in arrears on each L/C Fee Payment Date after the issuance date.  In addition,
the relevant Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each L/C Fee Payment Date
after the Issuance Date.
 
(b) In addition to the foregoing fees and commissions, the relevant Borrower
shall pay or reimburse the Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.
 
SECTION 3.4   L/C Participations.  (a)   The Issuing Lender irrevocably agrees
to grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in the Issuing Lender’s obligations
and rights under each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the respective Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Issuing Lender upon demand
at the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Percentage of the amount of such draft,
or any part thereof, which is not so reimbursed.
 
(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate (or, in the case of any such amount in an Optional Currency, the daily
average rate for the settlement of obligations between banks in such currency as
determined by the Administrative Agent) during the period from and including the
date such payment is required to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period
 
 
 

--------------------------------------------------------------------------------

 
41
 

and the denominator of which is 360.  If any such amount required to be paid by
any L/C Participant pursuant to Section 3.4(a) is not made available to the
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans (or, in the case of
any such amount in an Optional Currency, the Overnight Eurocurrency Rate for
such Optional Currency plus the Applicable Margin for Eurocurrency Loans).  A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section 3.4 shall be conclusive in the absence
of manifest error.
 
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from any Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided that in
the event that any such payment received by the Issuing Lender shall be required
to be returned by the Issuing Lender, such L/C Participant shall return to the
Issuing Lender the portion thereof previously distributed by the Issuing Lender
to it.
 
SECTION 3.5   Reimbursement Obligation of the Borrowers.  Each Borrower agrees
to reimburse the Issuing Lender on each date on which the Issuing Lender
notifies the relevant Borrower of the date and amount of a draft presented under
any Letter of Credit and paid by the Issuing Lender for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment; provided that if
the Issuing Lender does not notify the relevant Borrower as provided for above
earlier than 9:30 A.M.  (New York City time) on the date such draft is paid then
such reimbursement payment may be made the Business Day immediately subsequent
to the date such draft is paid.  Each such payment shall be made to the Issuing
Lender at its address for notices specified herein or as it may otherwise direct
in lawful money of the United States or in the relevant Optional Currency, as
the case maybe, and in immediately available funds.  Interest shall be payable
on any and all amounts remaining unpaid by the relevant Borrower under this
Article III from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full at the rate set
forth in Section 2.12(c); provided that if the Issuing Lender does not notify
the relevant Borrower as provided for above earlier than 9:30 A.M. (New York
City time) on the date such draft is paid, then for such day (and until the next
Business Day) all amounts remaining unpaid in respect of such notice shall bear
interest the rate set forth in Section 2.12(c).  Each drawing under any Letter
of Credit shall (unless an event of the type described in clause (i) or (ii) of
Section 8(f) shall have occurred and be continuing with respect to the relevant
Borrower, in which case the procedures specified in Section 3.4 for funding by
L/C Participants shall apply) constitute a request by such Borrower to the
Administrative Agent for a borrowing pursuant to Section 2.2 of ABR Loans in the
amount of such drawing.  The Borrowing Date with respect to such borrowing shall
be the date of such drawing.
 
SECTION 3.6   Obligations Absolute.  Each Borrower’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which such
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  Each Borrower also agrees with the
Issuing Lender that the Issuing Lender shall not be responsible for, and such
Borrower’s Reimbursement Obligations under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among such Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of such Borrower against
any beneficiary of such Letter of Credit or any such transferee.  The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or
 
 
 

--------------------------------------------------------------------------------

 
42
 

delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  Each Borrower agrees that any action taken or omitted by
the Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Commercial Code of the State of New York, shall be binding on such
Borrower and shall not result in any liability of the Issuing Lender to such
Borrower.
 
SECTION 3.7   Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
relevant Borrower of the date and amount thereof.  The responsibility of the
Issuing Lender to the relevant Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.
 
SECTION 3.8   Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.
 
SECTION 3.9   Transitional Provisions.  On the Closing Date, the certain letters
of credit outstanding under the Previous Credit Agreement as of the Closing Date
(the “Existing Facility Letters of Credit”), (i) shall be deemed to be Letters
of Credit issued pursuant to and in compliance with this Article III, (ii) the
face amount of such Existing Facility Letters of Credit shall be included in the
calculation of the available L/C Commitment and the Revolving Extensions of
Credit, (iii) the provisions of this Article III shall apply thereto, and the
Parent Borrower and the Revolving Credit Lenders hereunder hereby expressly
assume all obligations with respect to such Letters of Credit and (iv) all
liabilities of the Parent Borrower with respect to such Existing Facility
Letters of Credit shall constitute Obligations.
 
SECTION 3.10   Cash Collateralization.  If on any date the L/C Obligations
(including the Dollar Equivalent of the L/C Obligations denominated in Optional
Currencies) shall exceed the L/C Commitment, then the Borrowers shall within
three Business Days after notice thereof from the Administrative Agent deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to such excess plus accrued and unpaid interest thereon.
 
SECTION 3.11   Currency Adjustments.  (a) Notwithstanding anything to the
contrary contained in this Agreement, for purposes of calculating any fee in
respect of any Letter of Credit in respect of any Business Day, the
Administrative Agent shall convert the amount available to be drawn under any
Letter of Credit denominated in an Optional Currency into the Dollar Equivalent
thereof.
 
(b) Notwithstanding anything to the contrary contained in this Article III,
prior to demanding any reimbursement from the L/C Participants pursuant to
Section 3.4 in respect of any Letter of Credit denominated in an Optional
Currency, the Issuing Lender shall convert the Borrower’s obligation under
Section 3.5 to reimburse the Issuing Lender in such currency into an obligation
to reimburse the Issuing Lender in Dollars, and the obligations in respect of
such Letter of Credit shall be Dollar obligations for all purposes
thereafter.  The Dollar amount of the reimbursement obligation of the Borrowers
and the L/C Participants shall be computed by the Issuing Lender based upon the
Exchange Rate in effect for the day on which such conversion occurs, as
determined by the Administrative Agent in accordance with the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
43
 
ARTICLE IV.   REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Parent Borrower hereby represents and warrants to the Administrative Agent and
each Lender that:
 
SECTION 4.1   Financial Condition.  The audited consolidated balance sheets of
the Parent Borrower and its Subsidiaries as at December 31, 2010 and 2011 and
the related consolidated statements of income and of cash flows for the fiscal
years ended December 31, 2009, 2010 and 2011, reported on by and accompanied by
an unqualified report from PricewaterhouseCoopers LLP, present fairly in all
material respects the consolidated financial position of the Parent Borrower and
its Subsidiaries as at such dates, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended.  The unaudited consolidated balance sheet of the Parent Borrower and its
Subsidiaries as at March 31, 2012, June 30, 2012 and September 30, 2012 and the
related unaudited consolidated statements of income and of cash flows for the
quarterly periods ended on such dates, present fairly in all material respects
the consolidated financial position of the Parent Borrower and its Subsidiaries
as at such dates, and the consolidated results of its operations and its
consolidated cash flows for the respective quarterly periods then ended (subject
to normal year-end audit adjustments).  All such financial statements, including
the related schedules and any notes thereto, have been prepared in accordance
with GAAP applied consistently throughout the periods involved (except as
approved by the aforementioned firm of accountants (in the case of audited
financial statements) or an officer of the Parent Borrower (in the case of
unaudited financial statements) and disclosed therein, and provided that the
unaudited financial statements need not contain footnotes).  As of the date of
the most recent financial statements referred to in this Section 4.1, the Parent
Borrower and its Subsidiaries did not have any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that were not reflected in such financial statements, except as set
forth on Part I of Schedule 4.1.  During the period from December 31, 2011 to
and including the date hereof, there has been no Disposition by the Parent
Borrower of any material part of its business or Property, except as set forth
on Part II of Schedule 4.1.
 
SECTION 4.2   No Change.  Since December 31, 2011, there has been no development
or event which has had or would reasonably be expected to have a Material
Adverse Effect.
 
SECTION 4.3   Corporate Existence; Compliance with Law.  Each of the Parent
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law except in the case of clauses (c) and (d) to the extent that the failure to
so qualify and be in good standing or to so comply would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
SECTION 4.4   Corporate Power; Authorization; Enforceable Obligations.  Each
Loan Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to borrow hereunder.  Each Loan Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the borrowings on the terms and conditions of this Agreement.  No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the
 
 
 

--------------------------------------------------------------------------------

 
44
 

borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except (i)
consents, authorizations, filings and notices described in Schedule 4.4 and (ii)
the filings referred to in Section 4.19.  Each Loan Document has been duly
executed and delivered on behalf of each Loan Party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
the enforcement of creditors’ rights and to general equity principles (whether
enforcement is sought by proceedings in equity or at law).
 
SECTION 4.5   No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Parent Borrower or any
of its Subsidiaries in any material respect and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).  No Requirement of Law
(excluding compliance in the ordinary course of business with the laws and
regulations enforced by the United States Food and Drug Administration and any
compliance with comparable health and safety requirements) or Contractual
Obligation applicable to the Parent Borrower or any of its Subsidiaries would
reasonably be expected to have a Material Adverse Effect.
 
SECTION 4.6   No Material Litigation.  Except as set forth on Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Parent Borrower,
threatened by or against the Parent Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby
or (b) which would reasonably be expected to have a Material Adverse Effect.
 
SECTION 4.7   No Default.  Neither the Parent Borrower nor any of its
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which would reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.
 
SECTION 4.8   Ownership of Property; Liens.  Each of the Parent Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and sufficient title to enjoy the benefits of, or a valid
leasehold interest in, all its other Property, and none of such Property is
subject to any Lien except as permitted by Section 7.3.
 
SECTION 4.9   Intellectual Property.  Except as set forth on Schedule 4.9, (a)
the Parent Borrower and each of its Subsidiaries owns, or is licensed to use or
otherwise possess a legally enforceable right to use, all Intellectual Property
necessary for the conduct of its business as currently conducted; (b) no
material claim has been asserted and is pending by any Person challenging or
questioning the use of any material constituent of the Intellectual Property or
the validity or effectiveness of any material constituent of the Intellectual
Property, nor does the Parent Borrower know of any valid basis for any such
claim; and (c) to the Parent Borrower’s knowledge, the use of Intellectual
Property by the Parent Borrower and its Subsidiaries does not infringe on the
valid rights of any Person in any material respect.
 
SECTION 4.10   Taxes.  Each of the Parent Borrower and each of its Subsidiaries
has filed or caused to be filed all Federal, state and other material tax
returns which are required to be filed
 
 
 

--------------------------------------------------------------------------------

 
45
 

and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its Property and all other taxes, fees or
other charges imposed on it or any of its Property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate procedures and with respect to which reserves in
conformity with GAAP have been provided on the books of the Parent Borrower or
its Subsidiaries, as the case may be); no tax Lien has been filed, and, to the
knowledge of the Parent Borrower, no material claim is being asserted, with
respect to any such tax, fee or other charge.
 
SECTION 4.11   Federal Regulations.  No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect without
prior written notice to the Administrative Agent or for any purpose which
violates the provisions of the Regulations of the Board.  If requested by any
Lender or the Administrative Agent, the Parent Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.
 
SECTION 4.12   Labor Matters.  There are no strikes or other labor disputes
against the Parent Borrower or any of its Subsidiaries pending or, to the
knowledge of the Parent Borrower, threatened that (individually or in the
aggregate) would reasonably be expected to have a Material Adverse
Effect.  Hours worked by and payment made to employees of the Parent Borrower
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters that
(individually or in the aggregate) would reasonably be expected to have a
Material Adverse Effect.  All payments due from the Parent Borrower or any of
its Subsidiaries on account of employee health and welfare insurance that
(individually or in the aggregate) would reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Parent Borrower or the relevant Subsidiary.
 
SECTION 4.13   ERISA.  During the five-year period prior to the date on which
this representation is made or deemed made with respect to any Plan, neither a
Reportable Event with respect to a Single Employer Plan nor a failure by any
Single Employer Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Single Employer Plan has occurred, whether or not waived, and each Plan has
complied in all material respects with the applicable provisions of ERISA and
the Code.  No termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period.  The
present value of all accrued benefits under each Single Employer Plan did not,
as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount (determined in both
cases using the assumptions applicable thereto promulgated under Section 430 of
the Code).  Neither the Parent Borrower nor any Commonly Controlled Entity has
had a complete or partial withdrawal from any Multiemployer Plan which has
resulted or would reasonably be expected to result in a material liability under
ERISA, and neither the Parent Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Parent Borrower or
any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made.  No such Multiemployer Plan is
in Reorganization or Insolvent.
 
SECTION 4.14   Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.
 
 
 

--------------------------------------------------------------------------------

 
46
 
 
SECTION 4.15   Subsidiaries.  (a)  Schedule 4.15 sets forth as of the Closing
Date the name and jurisdiction of incorporation of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Loan Party.
 
(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than equity compensation granted to
employees, consultants, officers or directors and directors’ qualifying shares)
of any nature relating to the issuance of any Capital Stock of the Parent
Borrower or any Subsidiary, except under the Loan Documents.
 
SECTION 4.16   Use of Proceeds.  The proceeds of the Revolving Credit Loans
shall be used for the general corporate purposes of the Parent Borrower and its
Subsidiaries, including for acquisitions not prohibited by this Agreement and
for repurchases of Capital Stock of the Parent Borrower, and to repay Loans
outstanding under the Previous Credit Agreement.  The proceeds of any Letters of
Credit and Swingline Loans shall be used for the general corporate purposes of
the Parent Borrower and its Subsidiaries, including for acquisitions not
prohibited by this Agreement and for repurchases of Capital Stock of the Parent
Borrower.
 
SECTION 4.17   Environmental Matters.  Except as individually or in the
aggregate would not reasonably be expected to result in a Material Adverse
Effect:
 
(a) The facilities and properties owned, leased or operated by the Parent
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances which (i) constitute or constituted a
violation of, or (ii) would reasonably be expected to have given rise to a
release or a threat of release, as regulated or defined, under any Environmental
Law.
 
(b) The Properties and all operations at the Properties are in material
compliance, and have in the last five years been in material compliance, with
all applicable Environmental Laws, and there is no contamination at, under or
about the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the Parent Borrower or any of its
Subsidiaries (the “Business”).  Neither the Parent Borrower nor any of its
Subsidiaries has contractually assumed any liability of any other Person under
Environmental Laws other than in the ordinary course of business.
 
(c) Neither the Parent Borrower nor any of its Subsidiaries has received or is
aware of any notice of violation, alleged violation, non-compliance, liability
or potential liability, judicial proceeding or governmental or administrative
action or consent decrees or other decrees, consent orders, administrative
orders or other orders, regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business, nor
does the Parent Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened.
 
(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which would
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that would reasonably be expected to give rise to liability under, any
applicable Environmental Law.
 
(e) There has been no release or threat of release of Materials of Environmental
Concern at or from the properties previously owned or operated by the Parent
Borrower or any
 
 
 

--------------------------------------------------------------------------------

 
47
 

Subsidiary (the “Former Properties”) during such period of ownership or
operation, or arising from or related to the operations of the Parent Borrower
or any Subsidiary in connection with the Former Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner that
would reasonably be expected to give rise to liability under Environmental Laws.
 
SECTION 4.18   Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
to the Administrative Agent or the Lenders or any of them, by or on behalf of
any Loan Party for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the Closing Date), any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not misleading.  The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Parent Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.  There is no fact
known to any Loan Party that would reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
 
SECTION 4.19   Security Documents.  The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.19 and such other filings as are specified on
Schedule 3 to the Guarantee and Collateral Agreement, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 7.3).
 
SECTION 4.20   Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.
 
ARTICLE V.   CONDITIONS PRECEDENT
 
SECTION 5.1   Conditions to the Effectiveness of this Agreement.  The amendment
and restatement of the Previous Credit Agreement effected hereby and the
agreement of each Lender to make the extensions of credit requested to be made
by it is subject to the satisfaction, prior to or concurrently with the making
of such extension of credit on the Closing Date, of the following conditions
precedent:
 
(a) Credit Agreement.  The Administrative Agent shall have received this
Agreement executed and delivered by the Administrative Agent, the Parent
Borrower and each Lender (which Lenders shall constitute Required Lenders (as
defined under the Previous Credit
 
 
 

--------------------------------------------------------------------------------

 
48
 

Agreement)), the “Revolving Credit Commitments” under the Previous Credit
Agreement shall have been replaced with the Revolving Credit Commitments
hereunder and the Existing Revolving Credit Loans of Existing Revolving Credit
Lenders that are not Revolving Credit Lenders hereunder on the Closing Date
shall have been repaid (together with accrued interest thereon).
 
(b) Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid on or before the Closing Date, and all expenses required to
be paid on or before the Closing Date for which invoices have been timely
presented, including the reasonable fees and expenses of legal counsel, on or
before the Closing Date.
 
(c) Security Documents.  The Administrative Agent shall have received the Third
Amendment to Guarantee and Collateral Agreement, executed and delivered by an
authorized officer of the Parent Borrower and each other Loan Party.
 
(d) Lien Searches.  The Administrative Agent shall have received the results of
a recent lien search in each of the jurisdictions where assets of the Parent
Borrower and its Subsidiaries are located, and such search shall reveal no liens
on any of the assets of the Parent Borrower or any Subsidiary except for liens
permitted by Section 7.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.
 
(e) Closing Certificate.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.
 
(f) Legal Opinions.  The Administrative Agent shall have received the following
executed legal opinions:
 
(i) the legal opinion of Sullivan & Cromwell LLP, counsel to the Parent Borrower
and its Subsidiaries, substantially in the form of Exhibit E-1; and
 
(ii) the legal opinion of Daniel S. Jonas, general counsel of the Parent
Borrower, substantially in the form of Exhibit E-2.
 
(g) No Default.  No Default or Event of Default shall have occurred and be
continuing on the Closing Date.
 
(h) Pledged Stock; Stock Powers; Pledged Notes.  The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
 
(i) Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with
 
 
 

--------------------------------------------------------------------------------

 
49
 

respect to Liens expressly permitted by Section 7.3), shall be filed or be in
proper form for filing, registration or recordation.
 
SECTION 5.2   Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date is
subject to the satisfaction of the following conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date.
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
 
SECTION 5.3   Conditions to Initial Loan to Each Foreign Subsidiary Borrower.
The agreement of each Revolving Credit Lender to make any Loans or issue any
Letters of Credit to any Foreign Subsidiary Borrower that was not a party to
this Agreement as of the Closing Date is subject to the satisfaction of the
following conditions precedent:
 
(a) Joinder Agreement.  The Administrative Agent shall have received a Foreign
Subsidiary Borrower Joinder Agreement, substantially in the form of Exhibit I,
executed and delivered by such Foreign Subsidiary Borrower and the Parent
Borrower.
 
(b) Opinion.  The Administrative Agent shall have received an opinion of counsel
for such Foreign Subsidiary Borrower reasonably acceptable to the Administrative
Agent, covering such matters relating to the transactions contemplated hereby as
the Administrative Agent may reasonably request.
 
(c) Other Documents.  The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
such Foreign Subsidiary Borrower, the authorization of the transactions
contemplated hereby relating to such Foreign Subsidiary Borrower and any other
legal matters relating to such Foreign Subsidiary Borrower, all in form and
substance reasonably satisfactory to the Administrative Agent.
 
(d) Additional Representations and Warranties.  Unless otherwise agreed by the
Administrative Agent, the following representations and warranties shall be true
and correct on and as of such date:
 
(i) Pari Passu.  Subject to applicable Requirements of Law, the obligations of
such Foreign Subsidiary Borrower under this Agreement, when executed and
delivered by such Foreign Subsidiary Borrower, will rank at least pari passu
with all unsecured Indebtedness of such Foreign Subsidiary Borrower.
 
(ii) No Immunities, etc.  Such Foreign Subsidiary Borrower is subject to civil
and commercial law with respect to its obligations under this Agreement and any
 
 
 

--------------------------------------------------------------------------------

 
50
 

Note, and the execution, delivery and performance by such Foreign Subsidiary
Borrower of this Agreement constitute and will constitute private and commercial
acts and not public or governmental acts.  Neither such Foreign Subsidiary
Borrower nor any of its property, whether or not held for its own account, has
any immunity (sovereign or other similar immunity) from any suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or other similar immunity) under laws of the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
in respect of its obligations under this Agreement or any Note.  Such Foreign
Subsidiary Borrower has waived, and hereby does waive, every immunity (sovereign
or otherwise) to which it or any of its properties would otherwise be entitled
from any legal action, suit or proceeding, from jurisdiction of any court and
from set-off or any legal process (whether service or notice, attachment prior
to judgment, attachment in aid of execution of judgment, execution of judgment
or otherwise) under the laws of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing in respect of its obligations
under this Agreement and any Note.  The waiver by such Foreign Subsidiary
Borrower described in the immediately preceding sentence is the legal, valid and
binding obligation of such Foreign Subsidiary Borrower, subject to customary
qualifications and limitations.
 
(iii) No Recordation Necessary.  This Agreement and each Note, if any, is in
proper legal form under the law of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing for the enforcement hereof or
thereof against such Foreign Subsidiary Borrower under the law of such
jurisdiction, and to ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement and any such Note.  It is not
necessary to ensure the legality, validity, enforceability or admissibility in
evidence of this Agreement and any such Note that this Agreement, any Note or
any other document be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which such
Foreign Subsidiary Borrower is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of this Agreement, any
Note or any other document, except for any such filing, registration or
recording, or execution or notarization, as has been made or is not required to
be made until this Agreement, any Note or any other document is sought to be
enforced and for any charge or tax as has been timely paid.
 
(iv) Exchange Controls.  The execution, delivery and performance by such Foreign
Subsidiary Borrower of this Agreement, any Note or the other Loan Documents is,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Subsidiary Borrower is organized and existing, not subject to
any notification or authorization except (i) such as have been made or obtained
or (ii) such as cannot be made or obtained until a later date (provided any
notification or authorization described in immediately preceding clause (ii)
shall be made or obtained as soon as is reasonably practicable).
 
ARTICLE VI.   AFFIRMATIVE COVENANTS
 
The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall and shall cause each of its Subsidiaries to:
 
 
 

--------------------------------------------------------------------------------

 
51
 
SECTION 6.1   Financial Statements.  Furnish to the Administrative Agent and
each Lender:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent Borrower and its Subsidiaries, a copy of the audited
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such year and the related audited consolidated statements of income and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
Borrower and its Subsidiaries, the unaudited consolidated balance sheet of the
Parent Borrower and its Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);
 
all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein, and provided that the financial statements referred to in
Section 6.1(b) need not contain footnotes).
 
SECTION 6.2   Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender, or, in the case of clause (f), to the Administrative
Agent for the relevant Lender:
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
 
(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Parent Borrower and its Subsidiaries with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Parent Borrower and its Subsidiaries, as the case may be, (y) to the
extent not previously disclosed to the Administrative Agent, a listing of any
county or state within the United States where any Loan Party keeps inventory or
equipment and of any Intellectual Property acquired by any Loan Party since the
date of the most recent list delivered pursuant to this clause (y) (or, in the
case of the first such list so delivered, since the Closing Date) and (z) any
change of jurisdiction of organization of any Loan Party;
 
 
 

--------------------------------------------------------------------------------

 
52
 
(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Parent Borrower and its Subsidiaries, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Parent Borrower and its Subsidiaries as of the
end of the following fiscal year, and the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;
 
(d) within 45 days (and 90 days in the case of the end of a fiscal year) after
the end of each fiscal quarter of the Parent Borrower and its Subsidiaries,
either (i) a Form 10-Q or 10-K for the Parent Borrower and its Subsidiaries for
such fiscal quarter, which contains a narrative discussion and analysis of the
financial condition and results of operations of the Parent Borrower and its
Subsidiaries for such fiscal quarter, or (ii) such narrative discussion and
analysis;
 
(e) (i) within five days after the same are sent, copies of all financial
statements and reports which the Parent Borrower sends to the holders of any
class of its debt securities or public equity securities and (ii) within five
days after the same are filed, copies of all financial statements and periodic
reports which the Parent Borrower may make to, or file with, the SEC, provided
that the Parent Borrower shall be deemed to have complied with this clause
(e)(ii) if the Parent Borrower provides written notice (which may be in
electronic form) of the making or filing of any such financial statements or
reports and the same is continuously available on “EDGAR”, the Electronic Data
Gathering Analysis and Retrieval system of the SEC, or
“http://www.sec.gov/edgarhp.htm”; and
 
(f) promptly, such additional financial and other information as any Lender may
from time to time reasonably request through the Administrative Agent.
 
SECTION 6.3   Payment of Obligations.  (a)  Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate procedures or
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Parent Borrower or its Subsidiaries, as the case may be.
 
(b) Each of the Loan Parties will pay and discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all
material taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such charge need be paid if the amount
or validity thereof is currently being contested in good faith by appropriate
procedures or reserves in conformity with GAAP with respect thereto have been
provided on the books of such Loan Party and such proceedings could not
reasonably be expected to result in the sale, forfeiture or loss of any material
portion of the Collateral or any interest therein.
 
SECTION 6.4   Conduct of Business and Maintenance of Existence, etc.  (a)  (i)
Preserve, renew and keep in full force and effect its corporate existence and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so would not reasonably be
expected to have a Material Adverse
 
 
 

--------------------------------------------------------------------------------

 
53
 

Effect; and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.5   Maintenance of Property; Insurance.  (a) Keep all Property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted; (b) maintain with financially sound and reputable insurance
companies insurance on all its Property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business; (c) maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Administrative Agent and
(ii) insuring such Loan Party against liability for personal injury and property
damage relating to such Inventory and Equipment, such policies to be in such
form and amounts and having such coverage as may be reasonably satisfactory to
the Administrative Agent and the Lenders (all such insurance shall (A) provide
that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (B) name the Administrative
Agent, on behalf of the Lenders, as loss payee, and (C) be reasonably
satisfactory in all other respects to the Administrative Agent); and (d) the
Parent Borrower shall deliver to the Administrative Agent and the Lenders a
report of a reputable insurance broker with respect to such insurance during the
month of November in each calendar year and such supplemental reports with
respect thereto as the Administrative Agent may from time to time reasonably
request.
 
SECTION 6.6   Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Parent Borrower
and its Subsidiaries with officers and employees of the Parent Borrower and its
Subsidiaries and with its independent certified public accountants.
 
SECTION 6.7   Notices.  Promptly give notice to the Administrative Agent and
each Lender of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) any (i) default or event of default under any material Contractual
Obligation of the Parent Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Parent
Borrower or any of its Subsidiaries and any Governmental Authority, which in
either case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;
 
(c) any litigation or proceeding directly affecting the Parent Borrower or any
of its Subsidiaries not disclosed in a filing made by a Loan Party with the SEC
in which (i) the amount sought from the Parent Borrower and its Subsidiaries is
$25,000,000 or more and not covered by insurance or (ii) injunctive or similar
relief material to the operations of the Parent Borrower is sought, in each
case, as to which the Parent Borrower or any of its Subsidiaries has knowledge
or reasonably should have knowledge;
 
 
 

--------------------------------------------------------------------------------

 
54
 
(d) the following events, as soon as possible and in any event within 30 days
after the Parent Borrower knows or has reason to know thereof:  (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Parent Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan;
and
 
(e) any development or event which has had or would reasonably be expected to
have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Parent Borrower or the relevant Subsidiary
proposes to take with respect thereto.
 
SECTION 6.8   Environmental Laws.  (a) Comply with, and make all reasonable
efforts to ensure compliance by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and make
all reasonable efforts to ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except to
the extent that any noncompliance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent that any
noncompliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
SECTION 6.9   Additional Collateral, etc.  (a) With respect to any Property
acquired after the Closing Date by the Parent Borrower or any of its Material
Domestic Subsidiaries (other than (x) any Property described in paragraph (b),
(c) or (d) below and (y) any Property subject to a Lien expressly permitted by
Section 7.3(g), (l) (if such Lien was granted in a transaction comparable to
that permitted by Section 7.3(g)) or (o)) as to which the Administrative Agent,
for the benefit of the Lenders, does not have a perfected Lien, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent
deems necessary or advisable in order to grant to the Administrative Agent, for
the benefit of the Lenders, a security interest in such Property and (ii) take
all actions necessary or reasonably advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such Property, subject to no Liens except as permitted by Section
7.3, including the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement
or by law or as may be requested by the Administrative Agent.
 
(b) With respect to any fee interest in any real property having a purchase
price (together with improvements thereof) of at least $15,000,000 acquired
after the Closing Date by the Parent Borrower or any of its Material Domestic
Subsidiaries (which, for purposes of this Section 6.9(b), shall include any such
property owned by an entity at the time such entity becomes a Material Domestic
Subsidiary) (other than any such real property subject to a Lien expressly
permitted by Section 7.3(g)), promptly (i) execute and deliver a first priority
mortgage in a form reasonably satisfactory to the Administrative Agent in favor
of the Administrative Agent, for the benefit of the Lenders, covering such
 
 
 

--------------------------------------------------------------------------------

 
55
 

real property, subject to no Liens except as permitted by Section 7.3, (ii) if
requested by the Administrative Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount equal to
the purchase price of such real estate as well as a current ALTA survey thereof,
together with a surveyor’s certificate and (y) any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such mortgage or deed of trust, each of the foregoing in form
and substance reasonably satisfactory to the Administrative Agent, (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent a
legal opinion relating to the enforceability of such mortgage which opinion
shall be in form and substance and with customary exceptions and qualifications,
and from counsel, reasonably satisfactory to the Administrative Agent and (iv)
deliver to the Administrative Agent a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to such real
property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Parent Borrower or the other Loan
Party with title to such real property) and if any such real property is located
in a special flood hazard area, evidence of flood insurance in form and amount
that is commercially reasonable for such real property.
 
(c) With respect to any new Material Domestic Subsidiary created or acquired
after the Closing Date by the Parent Borrower or any of its Subsidiaries (which,
for the purposes of this paragraph (c), shall include any existing Domestic
Subsidiary that (1) becomes or is designated a Material Domestic Subsidiary or
(2) ceases to be a Foreign Subsidiary Holdco and is a Material Domestic
Subsidiary), the Parent Borrower or the Subsidiary owning the Capital Stock of
such new Material Domestic Subsidiary shall promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or reasonably advisable in
order to grant to the Administrative Agent, for the benefit of the Lenders, a
perfected first priority security interest in the Capital Stock of such new
Material Domestic Subsidiary which is owned by the Parent Borrower or any of its
Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Parent Borrower or
such Subsidiary, as the case may be, (iii) cause such new Material Domestic
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take such actions necessary or reasonably advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Material Domestic Subsidiary, subject to no
Liens except as permitted by Section 7.3, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent, and (iv) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance and with customary
exceptions and qualifications, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
(d) With respect to any new Material Foreign Subsidiary that is a Pledge
Eligible Foreign Subsidiary (65%) created or acquired after the Closing Date by
the Parent Borrower or any of its Subsidiaries (which, for the purposes of this
paragraph (d), shall include (1) any existing Foreign Subsidiary or Foreign
Subsidiary Holdco that (A) becomes or is designated a Material Foreign
Subsidiary that is a Pledge Eligible Foreign Subsidiary (65%) or (B) is a
Material Foreign Subsidiary and becomes a Pledge Eligible Foreign Subsidiary
(65%) or (2)any Domestic Subsidiary that becomes a Foreign Subsidiary Holdco
that is a Material Foreign Subsidiary that is a Pledge Eligible Foreign
Subsidiary (65%)), the Parent Borrower or the Subsidiary owning the Capital
Stock of such Material Foreign Subsidiary shall promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or reasonably advisable in
order to grant to the Administrative Agent, for the benefit of the Lenders, a
perfected first priority security interest in the Capital Stock of such new
Material Foreign Subsidiary that is owned by
 
 
 

--------------------------------------------------------------------------------

 
56
 

the Parent Borrower or any of its Subsidiaries (provided that in no event shall
more than 65% of the total outstanding Capital Stock of any such new Material
Foreign Subsidiary be required to be so pledged), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, if such
Capital Stock is certificated, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Parent Borrower or
such Subsidiary, as the case may be, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Lien of the Administrative Agent thereon, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance and with customary exceptions and qualifications, and from counsel,
reasonably satisfactory to the Administrative Agent.
 
(e) With respect to any new Material Foreign Subsidiary that is a Pledge
Eligible Foreign Subsidiary (100%) created or acquired after the Closing Date by
the Parent Borrower or any of its Subsidiaries (which, for the purposes of this
paragraph (e), shall include (1) any existing Foreign Subsidiary or Foreign
Subsidiary Holdco that (A) becomes or is designated a Material Foreign
Subsidiary that is a Pledge Eligible Foreign Subsidiary (100%) or (B) is a
Material Foreign Subsidiary and becomes a Pledge Eligible Foreign Subsidiary
(100%) or (2) any existing Domestic Subsidiary that becomes a Foreign Subsidiary
Holdco that is a Material Foreign Subsidiary and a Pledge Eligible Foreign
Subsidiary (100%)), the Parent Borrower or the Subsidiary owning the Capital
Stock of such new Material Foreign Subsidiary shall promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or reasonably
advisable in order to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new Material Foreign Subsidiary that is owned by the Parent Borrower or any
of its Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, if such Capital Stock is certificated, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Parent Borrower or such Subsidiary, as the case may be, and take
such other action as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Lien of the Administrative Agent thereon, (iii)
cause such new Material Foreign Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take such actions necessary or
reasonably advisable to grant to the Administrative Agent for the benefit of the
Lenders a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Material
Foreign Subsidiary, subject to no Liens except as permitted by Section 7.3,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance and with customary exceptions and qualifications, and from counsel,
reasonably satisfactory to the Administrative Agent.
 
SECTION 6.10   Additional Covenants Relating to Collateral.  (a) If any amount
in excess of $10,000,000 payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument or Chattel Paper,
deliver such Instrument or Chattel Paper immediately to the Administrative
Agent, duly indorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to the Guarantee and Collateral Agreement.
 
(b) Not, except upon 15 days’ prior written notice to the Administrative Agent
and delivery to the Administrative Agent of (A) all additional executed
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for in the Guarantee and Collateral Agreement, and
(B) if applicable, a written supplement to Schedule 5 to the Guarantee and
Collateral Agreement showing any additional location at which Inventory or
Equipment shall be kept:
 
 
 

--------------------------------------------------------------------------------

 
57
 
(i) permit any of the Inventory or Equipment to be kept at a location other than
those listed on Schedule 5 to the Guarantee and Collateral Agreement (other than
mobile goods and Inventory and Equipment located temporarily in a UCC financing
statement filing jurisdiction the aggregate fair market value of which is less
than $30,000,000);
 
(ii) change the location of its chief executive office or sole place of business
from that referred to in Section 4.4 of the Guarantee and Collateral Agreement;
or
 
(iii) change its name, identity or corporate structure to such an extent that
any financing statement filed by the Administrative Agent in connection with the
Guarantee and Collateral Agreement would become misleading.
 
(c) Advise the Administrative Agent and the Lenders promptly, in reasonable
detail, of:
 
(i) any Lien (other than security interests created hereby or Liens permitted
under Section 7.3) on any material portion of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder in any material respect; and
 
(ii) the occurrence of any other event which would reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
 
ARTICLE VII.  NEGATIVE COVENANTS
 
The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:
 
SECTION 7.1   Financial Condition Covenants.
 
(a) Consolidated Senior Leverage Ratio.  Permit the Consolidated Senior Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Parent Borrower and its Subsidiaries ending on or after the Closing Date to
exceed 3.50 to 1.00.
 
(b) Consolidated Total Leverage Ratio.  Permit the Consolidated Total Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Parent Borrower and its Subsidiaries ending on or after the Closing Date to
exceed 4.00 to 1.00.
 
(c) Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Parent Borrower and its Subsidiaries ending on or after the Closing Date to be
less than 2.50 to 1.00.
 
SECTION 7.2   Limitation on Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:
 
(a) Indebtedness of any Loan Party pursuant to any Loan Document;
 
 
 

--------------------------------------------------------------------------------

 
58
 
(b) Indebtedness of the Parent Borrower to any Subsidiary and of any
Wholly-Owned Subsidiary Guarantor to the Parent Borrower or any other
Subsidiary;
 
(c) Indebtedness secured by Liens permitted by Section 7.3(g); provided that the
Parent Borrower shall be in compliance, on a pro forma basis after giving effect
to the incurrence of such Indebtedness, with the financial covenants contained
in Section 7.1 recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower and its Subsidiaries for which financial
statements are available as if such Indebtedness had been incurred on the first
day of each relevant period for testing such compliance;
 
(d) Capital Lease Obligations in an aggregate principal amount not to exceed
$40,000,000 at any one time outstanding;
 
(e) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(e)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof);
 
(f) guarantees made in the ordinary course of business by the Parent Borrower or
any of its Subsidiaries of obligations of any Wholly-Owned Subsidiary Guarantor;
 
(g) Indebtedness of the Parent Borrower or its Subsidiaries on account of
industrial revenue bonds in an aggregate principal amount not to exceed
$40,000,000 at any one time outstanding;
 
(h) guarantees made in the ordinary course of business by the Parent Borrower or
any of its Subsidiaries of lease obligations of their customers in respect of
equipment sold by the Parent Borrower or any of its Subsidiaries to a third
party and then leased to such customer in an aggregate amount outstanding at any
time not to exceed $30,000,000;
 
(i) Indebtedness in respect of letters of credit (not otherwise permitted under
this Section 7.2) outstanding in the ordinary course of business in an aggregate
face amount not to exceed $50,000,000;
 
(j) Indebtedness of (i) any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party and (ii) any Subsidiary Guarantor to any
Subsidiary that is not a Loan Party;
 
(k) Indebtedness of any Foreign Subsidiary or Foreign Subsidiary Holdco to the
Parent Borrower or any other Subsidiary (so long as no Default or Event of
Default shall have occurred and be continuing at the time of the incurrence of
such Indebtedness), provided that (x) the requirements of Section 6.9 are
satisfied and (y) the aggregate principal amount of such Indebtedness at any
time outstanding shall not exceed the greater of $100,000,000 or 10% of the
Consolidated Total Tangible Assets (measured on the date of incurrence of the
most recent of such Indebtedness), and provided, further, that any Indebtedness
permitted by this Section 7.2(k) shall be evidenced by a note or similar
instrument and pledged in accordance with Section 6.9 and the Guarantee and
Collateral Agreement;
 
(l) (i) Permitted Unsecured Indebtedness; provided that (x) at the time of, and
after giving effect to, the incurrence of such Indebtedness, no Default or Event
of Default shall have occurred and be continuing and (y) the Parent Borrower
shall be in compliance, on a pro forma basis after giving effect to the
incurrence of such Indebtedness, with the financial covenants
 
 
 

--------------------------------------------------------------------------------

 
59
 

contained in Section 7.1(a) and (b), in each case recomputed as at the last day
of the most recently ended fiscal quarter of the Parent Borrower and its
Subsidiaries for which financial statements are available as if such
Indebtedness had been incurred on the first day of such period and (ii) any
guarantee by any Subsidiary in respect of any Permitted Unsecured Indebtedness;
provided that (x) no Subsidiary that is not a Loan Party shall guarantee any
Permitted Unsecured Indebtedness and (y) any such guarantee in respect of
Permitted Unsecured Indebtedness shall be unsecured;
 
(m) Indebtedness incurred in connection with or in substitution or replacement
of a Receivables Transfer Program in an aggregate principal amount not to exceed
$100,000,000;
 
(n) (i) Permitted Subordinated Indebtedness; provided that the Parent Borrower
shall be in compliance, on a pro forma basis after giving effect to the
incurrence of such Indebtedness, with the financial covenant contained in
Section 7.1(b), recomputed on a pro forma basis as at the last day of the most
recently ended fiscal quarter of the Parent Borrower and its Subsidiaries for
which financial statements are available as if such Indebtedness had been
incurred on the first day of such period and (ii) any guarantee by any
Subsidiary in respect of any Permitted Subordinated Indebtedness; provided that
(x) no Subsidiary that is not a Loan Party shall guarantee any Permitted
Subordinated Indebtedness and (y) any such guarantee shall be subordinated to
the prior payment in full of the Obligations on the same basis as the related
Permitted Subordinated Indebtedness; and
 
(o) unsecured Indebtedness not otherwise permitted by this Section 7.2 in an
aggregate principal amount not to exceed $50,000,000.
 
SECTION 7.3   Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, except for:
 
(a) Liens for taxes, assessments or charges not yet due or which are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Parent Borrower
or its Subsidiaries, as the case may be, in conformity with GAAP;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith by appropriate proceedings and Liens securing judgments to the
extent not constituting an Event of Default pursuant to Section 8(h);
 
(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Parent Borrower or any of its Subsidiaries;
 
 
 

--------------------------------------------------------------------------------

 
60
 
(f) Liens in existence on the Closing Date listed on Schedule 7.3(f) (and any
replacements or extensions thereof), securing Indebtedness permitted by Section
7.2(e), provided that no such Lien is spread to cover any additional Property
after the Closing Date and that the amount of Indebtedness secured thereby is
not increased;
 
(g) Liens upon real and/or tangible personal Property acquired after the Closing
Date (by purchase, construction or otherwise) by the Parent Borrower or any of
its Subsidiaries, each of which Liens either (i) existed on such Property before
the time of its acquisition and was not created in anticipation thereof or (ii)
was created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such Property and permitted by Section 7.2; provided that (A)
no such Lien shall extend to or cover any Property of the Parent Borrower or
such Subsidiary other than the Property so acquired or financed, and (B) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed 80% of the fair market value (as determined in good faith by a
Responsible Officer of the Parent Borrower) of such Property at the time it was
acquired (by purchase, construction or otherwise);
 
(h) Liens created pursuant to the Security Documents;
 
(i) any interest or title of a lessor under any lease entered into by the Parent
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
 
(j) Liens arising from precautionary UCC financing statement filings regarding
operating leases or consignment arrangements entered into by the Parent Borrower
or its Subsidiaries in the ordinary course of business;
 
(k) Liens in favor of banking institutions encumbering the deposits (including
the right of setoff) held by such banking institutions in the ordinary course of
business and which are within the general parameters customary in the banking
industry;
 
(l) Liens on the property or assets of a corporation which becomes a Subsidiary
after the Closing Date securing Indebtedness permitted by Section 7.2, provided
that (i) such Liens existed at the time such corporation became a Subsidiary and
were not created in anticipation thereof, (ii) any such Lien is not spread to
cover any additional property or assets of such corporation after the time such
corporation becomes a Subsidiary, and (iii) the amount of Indebtedness secured
thereby is not increased;
 
(m) Liens not otherwise permitted by this Section 7.3 so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Parent Borrower and
all Subsidiaries) $35,000,000 at any one time;
 
(n) Liens securing Indebtedness permitted by Section 7.2(e) on the real property
of the Parent Borrower or its Subsidiaries in Largo, Florida;
 
(o) Liens on accounts receivable or related ancillary rights and assets sold,
transferred, encumbered or otherwise disposed of, or purported to have been
sold, transferred, encumbered or otherwise disposed of pursuant to a Receivables
Transfer Program in accordance with Section 7.5(k); and
 
 
 

--------------------------------------------------------------------------------

 
61
 
(p) Liens in the nature of escrow arrangements for deferred payments to be made
in connection with a Permitted Business Acquisition to the extent such payments
constitute amounts permitted under Section 7.8(k) and the rights of any
beneficiary thereunder.
 
SECTION 7.4   Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business except:
 
(a) (i) any Subsidiary may be merged or consolidated with or into the Parent
Borrower (provided that the Parent Borrower shall be the continuing or surviving
corporation), any Wholly-Owned Subsidiary Guarantor (provided that the
Wholly-Owned Subsidiary Guarantor shall be the continuing or surviving
corporation) or an entity that will become a Wholly-Owned Subsidiary Guarantor
following a Permitted Business Acquisition and (ii) any Subsidiary (other than a
Wholly-Owned Subsidiary Guarantor) may be merged or consolidated with or into a
Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be the
continuing or surviving corporation);
 
(b) (i) any Subsidiary may Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Parent Borrower or any Subsidiary Guarantor in
which the Parent Borrower has an equal or higher direct or indirect ownership
percentage and (ii) any Subsidiary that is not a Loan Party may Dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to any other
Subsidiary that is not a Loan Party in which the Parent Borrower has an equal or
higher direct or indirect ownership percentage or any Subsidiary Guarantor;
 
(c) any Foreign Subsidiary may be merged or consolidated with or into any other
Foreign Subsidiary (provided that if (1) one such Subsidiary is a Wholly-Owned
Foreign Subsidiary, such Wholly-Owned Foreign Subsidiary shall be the continuing
or surviving corporation, (2) one such Subsidiary is a Pledge Eligible Foreign
Subsidiary (65%), such Pledge Eligible Foreign Subsidiary (65%) shall be the
continuing or surviving corporation or the continuing or surviving corporation
shall be designated a Pledge Eligible Foreign Subsidiary (65%) and (3) one such
Subsidiary is a Pledge Eligible Foreign Subsidiary (100%), the Pledge Eligible
Foreign Subsidiary (100%) shall be the continuing or surviving corporation or
the continuing or surviving corporation shall be designated a Pledge Eligible
Foreign Subsidiary (100%)); and
 
(d) to the extent permitted by Section 7.5.
 
SECTION 7.5   Limitation on Sale of Assets.  Dispose of any of its Property or
business (including receivables and leasehold interests), whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person, except:
 
(a) the Disposition of obsolete or worn out property in the ordinary course of
business;
 
(b) the sale or other Disposition of inventory in the ordinary course of
business;
 
(c) Dispositions permitted by Section 7.4(b);
 
(d) the sale or issuance of the Capital Stock of (i) any Subsidiary to the
Parent Borrower or any Wholly-Owned Subsidiary Guarantor, (ii) any Subsidiary
(other than a Wholly-Owned Subsidiary Guarantor) to any Subsidiary Guarantor and
(iii) any Subsidiary that is not a Loan Party to any other Subsidiary;
 
 
 

--------------------------------------------------------------------------------

 
62
 
(e) the sale or transfer of any Capital Stock of any Subsidiary that is not a
Loan Party acquired pursuant to a Permitted Business Acquisition to any other
Subsidiary;
 
(f) any Asset Sale (including any sale and leaseback transactions permitted by
Section 7.11); provided that the aggregate fair market value of all assets sold
in connection with Asset Sales in reliance on this clause (f) since the Closing
Date shall not exceed 15% of the Consolidated Total Tangible Assets (measured as
at the most recently ended fiscal quarter of the Parent Borrower and its
Subsidiaries for which financial statements are available);
 
(g) monetary payments made in the ordinary course of business;
 
(h) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business of the Parent Borrower or its Subsidiaries in
connection with the compromise or collection thereof;
 
(i) the sale or issuance of a minimal number of any Foreign Subsidiary’s Capital
Stock to a foreign national to the extent required by local law in a
jurisdiction outside the United States;
 
(j) any Disposition of Property or business or series of related Dispositions of
Property or businesses which yields net proceeds to the Parent Borrower or any
of its Subsidiaries (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) of less than
$10,000,000;
 
(k) the sale, transfer, encumbrance or other disposition of accounts receivable
or related ancillary rights and assets pursuant to a Receivables Transfer
Program;
 
(l) the sale, transfer, encumbrance or other disposition of securities or
related ancillary rights and assets pursuant to sales, marketing and
distribution arrangements;
 
(m) Dispositions of Property from the Parent Borrower or a Subsidiary Guarantor
to the Parent Borrower or another Subsidiary Guarantor; and
 
(n) Dispositions of Property from any Subsidiary that is not a Loan Party to any
other Subsidiary that is not a Loan Party.
 
Any Collateral which is sold, transferred or otherwise conveyed pursuant to this
Section 7.5 to a Person other than the Parent Borrower and its Subsidiaries
shall, upon the consummation of such sale in accordance with the terms of this
Agreement and the other Loan Documents, be released from the Liens granted
pursuant to the Security Documents and each Lender hereby authorizes and
instructs the Administrative Agent to take such action as the Parent Borrower
reasonably may request to evidence such release.
 
SECTION 7.6   Limitation on Dividends.  Declare or pay any dividend (other than
dividends payable solely in Capital Stock of the Person making such dividend)
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any shares of any class of Capital Stock of the Parent
Borrower or any Subsidiary or any warrants or options to purchase any such
Capital Stock, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Parent Borrower or any Subsidiary
(collectively, “Restricted Payments”), except:
 
 
 

--------------------------------------------------------------------------------

 
63
 
(a) that (i) any Subsidiary that is not a Loan Party may make Restricted
Payments to the Parent Borrower or any Wholly-Owned Subsidiary and (ii) any
Subsidiary Guarantor may make Restricted Payments to the Parent Borrower or any
Wholly-Owned Subsidiary Guarantor;
 
(b) (A) repurchases of Capital Stock made in order to fulfill the obligations of
the Parent Borrower or any Subsidiary under an employee or director stock
purchase plan or similar plan covering employees of the Parent Borrower or any
Subsidiary as from time to time in effect and (B) cash payments made in lieu of
issuing fractional shares of Borrower’s Capital Stock, in an aggregate amount
for purposes of clauses (A) and (B) not to exceed $20,000,000 per year;
 
(c) redemptions of Capital Stock in connection with a rights plan adopted by the
Board of Directors of the Parent Borrower in an aggregate amount equal to
$20,000,000 since the Closing Date;
 
(d) the Parent Borrower may make Restricted Payments in any fiscal year in an
aggregate amount not to exceed $30,000,000; and
 
(e) so long as (i) the Consolidated Total Leverage Ratio of the Parent Borrower
and its Subsidiaries is no greater than 3.25 to 1.00, computed on a pro forma
basis (giving effect to such Restricted Payment and any Indebtedness incurred in
connection therewith) as at the last day of the most recently ended fiscal
quarter of the Parent Borrower and its Subsidiaries for which financial
statements are available and (ii) no Event of Default has occurred and is
continuing or would result therefrom, the Parent Borrower may make Restricted
Payments in an unlimited amount.
 
SECTION 7.7   [Reserved]
 
SECTION 7.8   Limitation on Investments, Loans and Advances.  Make any advance,
loan, extension of credit (by way of guaranty or otherwise) or capital
contribution to, or purchase any stock, bonds, notes, debentures or other
securities of or any assets constituting all or a material part of a business
unit of, or make any other investment in, any Person (collectively,
“Investments”), except:
 
(a) extensions of trade credit in the ordinary course of business;
 
(b) Investments in Cash Equivalents;
 
(c) Guarantee Obligations permitted by Section 7.2;
 
(d) loans and advances to employees or directors of the Parent Borrower or its
Subsidiaries in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Parent
Borrower and its Subsidiaries not to exceed $5,000,000 at any one time
outstanding, provided, however that this provision shall not limit key man
insurance;
 
(e) the investment by the Parent Borrower or its Subsidiaries of accounts
receivable or related rights and assets pursuant to a Receivables Transfer
Program into a Subsidiary;
 
(f) [Reserved];
 
(g) Investments by the Parent Borrower or any of its Subsidiaries in the Parent
Borrower or any Subsidiary Guarantor in the ordinary course of business;
 
 
 

--------------------------------------------------------------------------------

 
64
 
(h) Investments (including debt obligations and Capital Stock) by the Parent
Borrower or its Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
 
(i) so long as no Default or Event of Default shall have occurred and be
continuing, the Parent Borrower or any Subsidiary may make advances, loans or
extensions of credit to any Foreign Subsidiary or Foreign Subsidiary Holdco,
provided that the Indebtedness of such Foreign Subsidiary or Foreign Subsidiary
Holdco is permitted under Section 7.2(k);
 
(j) in addition to Investments otherwise permitted by this Section 7.8, so long
as no Default or Event of Default shall have occurred and be continuing,
Investments by the Parent Borrower or any of its Subsidiaries; provided that (x)
to the extent such Investments consist of equity investments (by way of capital
contribution or otherwise) in any Subsidiary, the requirements of Section 6.9
are satisfied and (y) the Consolidated Senior Leverage Ratio of the Parent
Borrower and its Subsidiaries is no greater than 3.00 to 1.00, computed on a pro
forma basis (giving effect to such Investments and any Indebtedness incurred in
connection therewith) as at the last day of the most recently ended fiscal
quarter of the Parent Borrower and its Subsidiaries for which financial
statements are available;
 
(k) other Investments constituting Permitted Business Acquisitions; and
 
(l) in addition to Investments otherwise permitted by this Section 7.8, so long
as no Default or Event of Default shall have occurred and be continuing,
Investments by the Parent Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $25,000,000 since the Closing Date .
 
SECTION 7.9   Limitation on Optional Payments and Modifications of Debt
Instruments, etc.  (a)   Make or offer to make any payment, prepayment,
repurchase or redemption of or otherwise defease or segregate funds (any such
action, a “Prepayment”) with respect to Permitted Subordinated Indebtedness,
unless (i) both immediately prior to and immediately after giving effect to any
such Prepayment, no Default or Event of Default shall have occurred and be
continuing and (ii) the Parent Borrower and the Subsidiaries are in compliance,
on a pro forma basis after giving effect to such Prepayment, with the financial
covenants contained in Section 7.1, recomputed as at the last day of the most
recently ended fiscal quarter of the Parent Borrower and its Subsidiaries for
which financial statements are available;
 
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any Permitted Subordinated
Indebtedness (i) which amends or modifies the subordination provisions contained
therein; (ii) which shortens the fixed maturity, or increases the rate or
shortens the time of payment of interest on, or increases the amount or shortens
the time of payment of any principal or premium payable whether at maturity, at
a date fixed for prepayment or by acceleration or otherwise of such
Indebtedness, or increases the amount of, or accelerates the time of payment of,
any fees payable in connection therewith; (iii) which relates to the affirmative
or negative covenants, events of default or remedies under the documents or
instruments evidencing such Indebtedness and the effect of which is to subject
the Parent Borrower or any of its Subsidiaries, to any more onerous or more
restrictive provisions; or (iv) which otherwise adversely affects the interests
of the Lenders as senior creditors or the interests of the Lenders under this
Agreement or any other Loan Document in any respect; or
 
 
 

--------------------------------------------------------------------------------

 
65
 
(c) amend its certificate of incorporation in any manner materially adverse to
the Lenders without the prior written consent of the Required Lenders.
 
SECTION 7.10   Limitation on Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than transactions between or among the Parent
Borrower and the Subsidiary Guarantors) unless such transaction is (a) not
otherwise prohibited under this Agreement and (b) upon fair and reasonable terms
no less favorable to the Parent Borrower or such Subsidiary, as the case may be,
than it would obtain in a comparable arm’s length transaction with a Person
which is not an Affiliate, except that this Section 7.10 shall not prohibit (i)
the sale, transfer, encumbrance or other disposition by the Parent Borrower or
its Subsidiaries to a Subsidiary of accounts receivable or related ancillary
rights or assets, or interests therein, pursuant to a Receivables Transfer
Program, (ii) overhead and other ordinary course allocations of costs and
services on a reasonable basis, (iii) allocations of tax liabilities and other
tax-related items among the Parent Borrower and its Affiliates based principally
upon the financial income, taxable income, credits and other amounts directly
related to the respective parties, (iv) any incurrence of Indebtedness not
prohibited by Section 7.2, (iii) any Restricted Payment not prohibited by
Section 7.6, (iv) any Investment permitted by Section 7.8 specifically
contemplated by Section 7.8 to be made among Affiliates or (v) transactions
between or among the Parent Borrower and its Subsidiaries in the ordinary course
of business which are pursuant to customary transfer pricing arrangements or for
the achievement of operating efficiencies (but not involving (x) an Investment
not specifically contemplated by Section 7.8 to be made among Affiliates or (y)
an Asset Sale not otherwise permitted under this Agreement).
 
SECTION 7.11   Limitation on Sales and Leasebacks.  Enter into any arrangement
with any Person providing for the leasing by the Parent Borrower or any
Subsidiary of real or personal property which has been or is to be sold or
transferred by the Parent Borrower or such Subsidiary to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Parent Borrower or such
Subsidiary, except in respect of assets the aggregate fair market value of which
does not exceed $50,000,000 since the Closing Date.
 
SECTION 7.12   Limitation on Changes in Fiscal Periods.  Change the Parent
Borrower’s or any Subsidiary’s method of determining fiscal quarters or fiscal
years.
 
SECTION 7.13   Limitation on Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement which prohibits or limits the ability of
the Parent Borrower or any of its Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
Guarantor, its obligations under the Guarantee and Collateral Agreement, other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens, Capital Lease Obligations otherwise
permitted hereby or Liens permitted by Sections 7.3(f) or (l) (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby) and (c) an agreement entered into in connection with a
Receivables Transfer Program that prohibits or limits the ability of the Parent
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon the accounts receivable or related ancillary rights or assets, or
interests therein, sold, transferred, encumbered or otherwise disposed of
pursuant to such Receivable Transfer Program.
 
SECTION 7.14   Limitation on Restrictions on Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (a) pay dividends or make any
other distributions in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Parent Borrower or any other Subsidiary,
(b)
 
 
 

--------------------------------------------------------------------------------

 
66
 

make loans or advances to, or other Investments in, the Parent Borrower or any
other Subsidiary or (c) transfer any of its assets to the Parent Borrower or any
other Subsidiary, except for such encumbrances or restrictions existing under or
by reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement which
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary and (iii) any restrictions
imposed pursuant to a Receivables Transfer Program with respect to a Subsidiary
established solely for the purpose of a Receivables Transfer Program.
 
SECTION 7.15   Limitation on Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Parent Borrower or any of its Subsidiaries is engaged on the date of this
Agreement or which are reasonably related thereto.
 
ARTICLE VIII.  EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) Any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation or any other
amount payable hereunder or under any other Loan Document within five days after
any such interest or other amount becomes due in accordance with the terms
hereof; or
 
(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or which is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrowers only), Section 6.7(a) or Article VII; or
 
(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Article VIII), and such default
shall continue unremedied for a period of 30 days; or
 
(e) The Parent Borrower or any of its Subsidiaries shall (i) default in making
any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace (not to exceed 31 days), if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or
 
 
 

--------------------------------------------------------------------------------

 
67
 

conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $25,000,000;
or
 
(f) (i) The Parent Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Parent Borrower or any of its Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Parent Borrower or any of its Subsidiaries any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Parent Borrower or any of its Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Parent Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Parent Borrower or any of its Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or
 
(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
Single Employer Plan shall fail to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Single Employer Plan, whether or not waived, or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Parent Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the Parent
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition which shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or
 
(h) One or more judgments or decrees shall be entered against the Parent
Borrower or any of its Subsidiaries involving in the aggregate a liability (not
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $25,000,000 or more, and all such judgments or decrees shall not
have been paid, vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or
 
 
 

--------------------------------------------------------------------------------

 
68
 
(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents in respect of
material assets shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or
 
(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(k) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
(A) shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of the Parent Borrower or (B) shall obtain the power
(whether or not exercised) to elect a majority of the Parent Borrower’s
directors; or (ii) the board of directors of the Parent Borrower shall cease to
consist of a majority of Continuing Directors; or
 
(l) Any Permitted Subordinated Indebtedness or any guarantee thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Subsidiary Guarantors under the Guarantee and Collateral
Agreement, as the case may be, as provided in the documents evidencing such
Permitted Subordinated Indebtedness, or any Loan Party, any Affiliate of any
Loan Party, the trustee, if any, in respect of such Permitted Subordinated
Indebtedness or the holders of at least 25% in aggregate principal amount of
such Permitted Subordinated Indebtedness shall so assert;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrowers,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers
declare the Revolving Credit Commitments to be terminated forthwith, whereupon
the Revolving Credit Commitments shall immediately terminate; and (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrowers, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrowers shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan
Documents.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrowers hereunder
 
 
 

--------------------------------------------------------------------------------

 
69
 
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrowers (or such
other Person as may be lawfully entitled thereto).  Except as expressly provided
above in this Article VIII, presentment, demand, protest and all other notices
of any kind are hereby expressly waived by the Borrowers.
 
ARTICLE IX.  THE ADMINISTRATIVE AGENT
 
SECTION 9.1   Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any
Administrative Agent.
 
SECTION 9.2   Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.
 
SECTION 9.3   Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
 
SECTION 9.4   Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, facsimile, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Loan Parties), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or
 
 
 

--------------------------------------------------------------------------------

 
70
 

concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
 
SECTION 9.5   Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
SECTION 9.6   Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
 
SECTION 9.7   Indemnification.  The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may
 
 
 

--------------------------------------------------------------------------------

 
71
 

at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements which are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct.  The
agreements in this Section 9.7 shall survive the payment of the Loans and all
other amounts payable hereunder.
 
SECTION 9.8   Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though the
Administrative Agent was not an Administrative Agent.  With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Administrative Agent, and the terms
“Lender” and “Lenders” shall include the Administrative Agent in its individual
capacity.
 
SECTION 9.9   Successor Administrative Agents.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Parent Borrower.  If the Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to the Parent Borrower shall have occurred and be
continuing) be subject to approval by the Parent Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.
 
SECTION 9.10   Authorization to Release Liens.  The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to release any Lien
covering any Property of the Parent Borrower or any of its Subsidiaries that is
the subject of a Disposition which is permitted by this Agreement, which has
been consented to in accordance with Section 10.1 or in accordance with Section
10.17.
 
SECTION 9.11   No Other Duties.  Notwithstanding anything herein to the
contrary, none of the syndication agent or the co-documentation agents shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as a Lender
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
72
 
ARTICLE X.  MISCELLANEOUS
 
SECTION 10.1   Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time, (a)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents for the purpose of adding any provisions to this Agreement
or the other Loan Documents or changing in any manner the rights of the Lenders
or of the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders, or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (i) forgive all or any portion of the principal amount or any
accrued but unpaid interest, or extend the final scheduled date of maturity of
any Loan, reduce the stated rate of any interest, fee or letter of credit
commission payable hereunder or extend the scheduled date of any payment
thereof, permit the duration of any Interest Period to be beyond six months, or
increase the amount or extend the expiration date of any Lender’s Commitment in
each case without the consent of each Lender directly affected thereby;
(ii) amend, modify or waive any provision of this Section 10.1 or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release a significant Subsidiary Guarantor from its
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (iii) amend, modify or waive any provision
of Article IX without the written consent of the Administrative Agent; (iv)
amend, modify or waive any provision of Sections 2.3 and 2.4, without the
express written consent of the Swingline Lender or (v) amend, modify or waive
any provision of Article III without the written consent of the Issuing
Lender.  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
 
Notwithstanding the foregoing, this Agreement may be amended with the written
consent of the Parent Borrower, the Administrative Agent and the Revolving
Credit Lenders providing Extended Revolving Credit Commitments (as defined
below) under the Extended Revolving Credit Facility (as defined below) to permit
the extension of the Revolving Credit Facility beyond the original Revolving
Credit Termination Date (as extended, the “Extended Revolving Credit Facility”)
and the Loans thereunder (“Extended Revolving Credit Loans” and the commitments
thereunder, “Extended Revolving Credit Commitments”); provided that (a) no
Default or Event of Default has occurred and is continuing or would result from
any such extension of the Revolving Credit Termination Date, (b) the aggregate
Extended Revolving Credit Commitment shall not exceed the Total Revolving Credit
Commitments in effect immediately prior to any such extension without the
consent of the Required Lenders, (c) no Revolving Credit Lender shall have any
obligation to participate in any extension described in this paragraph unless it
agrees to do so in its sole discretion, (d) the Revolving Credit Commitments of
any nonparticipating Revolving Credit Lender shall terminate and the Revolving
Credit Loans of such Lender shall be due and payable on the original Revolving
Credit Termination Date or such other date specified by Article VIII and (e) all
other terms applicable to such Extended Revolving Credit Loans (other than terms
relating to pricing) shall be substantially identical to those applicable to the
Revolving Credit Loans.
 
 
 

--------------------------------------------------------------------------------

 
73
 
SECTION 10.2   Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile notice,
when received, addressed as follows in the case of the Parent Borrower and the
Administrative Agent, as set forth in an administrative questionnaire delivered
to the Administrative Agent in the case of the Lenders and as set forth in the
Foreign Subsidiary Borrower Joinder Agreement in case of any Foreign Subsidiary
Borrower, or to such other address as may be hereafter notified by the
respective parties hereto:
 
The Borrowers:
CONMED Corporation
525 French Road
Utica, New York  13502
    Attention:  Daniel S. Jonas, General Counsel
                       Robert D. Shallish, Jr., Chief Financial Officer
Facsimile:  (315) 793-8929 / (315) 797-0321
Telephone:  (315) 624-3208 / (315) 797-8375
   
The Administrative
   Agent:
JPMorgan Chase Bank, N.A.
Agent Bank Services Group
10 So. Dearborn, Floor 7
Chicago, IL 60603-2300
Attention: Muoy Lim
Facsimile: (888) 303-9732
Telephone: (312) 732-2024
   
with a copy to:
JPMorgan Chase Bank, N.A.
Bridgewater Place
500 Plum Street
Syracuse, New York  13204
Attention:  Jean Lamardo
Facsimile:   (315) 424-1898
Telephone:  (315) 448-1443
   
and, in the case of any Revolving Extensions of Credit in any Optional
Currencies, a copy to:
J.P. Morgan Europe Limited
125 London Wall
London, England
EC2Y 5AJ
Attention:  Belinda Lucas
Facsimile:   +44-20-7777-2360
Telephone: +44-20-7777-0976
   

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
 
 

--------------------------------------------------------------------------------

 
74
 
SECTION 10.3   No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
SECTION 10.4   Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and any other extensions of credit hereunder.
 
SECTION 10.5   Payment of Expenses.  The Parent Borrower agrees (a) to pay or
reimburse the Administrative Agent for all their reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Parent Borrower prior to the Closing Date (in the case of amounts to be
paid on the Closing Date) and from time to time thereafter on a quarterly basis
or such other periodic basis as the Administrative Agent shall deem appropriate,
(b) to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender, the Administrative
Agent and their respective officers, directors, trustees, employees, affiliates,
agents and controlling persons (each, an “indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (other than for loss of profits) with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Parent Borrower, any of its Subsidiaries or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided, that the Parent Borrower shall have no
obligation hereunder to any indemnitee with respect to indemnified liabilities
to the extent such indemnified liabilities are found by a court of competent
jurisdiction to resulted from the gross negligence or willful misconduct of such
indemnitee.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Parent Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any indemnitee.  All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor.  The agreements
in this Article X shall survive repayment of the Loans and all other amounts
payable hereunder.
 
 
 

--------------------------------------------------------------------------------

 
75
 
SECTION 10.6   Successors and Assigns; Participations and Assignments.  (a)
  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.6.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any affiliate of
the Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section 10.6) and, to the extent
expressly contemplated hereby, the affiliates of each of the Administrative
Agent, the Issuing Lender and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 
(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
 
(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person; provided further that the Parent Borrower shall be
deemed to have consented to any such assignment unless the Parent Borrower shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof; and
 
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Credit Commitment to
an Assignee that is a Revolving Credit Lender immediately prior to giving effect
to such assignment.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 (other than in
the case of an assignment of all of a Lender’s interests under this Agreement),
unless each of the Parent Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Parent Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
 
 
 

--------------------------------------------------------------------------------

 
76
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of each of the assigning Lender’s rights and obligations under this
Agreement;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (with only one such fee payable in connection with
the simultaneous assignments to or by two or more Approved Funds that are
administered or managed by the same entity or affiliated entities); and
 
(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws
 
For the purposes of this Section 10.6, the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga­tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive (absent manifest error), and each Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall
 
 
 

--------------------------------------------------------------------------------

 
77
 

be available for inspection by each Borrower, the Issuing Lender and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(c) (i)  Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Parent Borrower, the Administrative Agent, the Issuing Lender and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  Subject to paragraph (c)(ii) of this Section 10.6,
the Parent Borrower agrees that each Participant shall be entitled to the
benefits of, and subject to the limitations of, Sections 2.16, 2.17 and 2.18 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 10.6, but to no greater
extent than such Lender.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
but to no greater extent than such Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as an agent of the Borrowers,
shall maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent.  No Participant shall be entitled to the benefits of
Section 2.17 unless such Participant complies with Section 2.17(d) and (e) as if
it were a Lender.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or
 
 
 

--------------------------------------------------------------------------------

 
78
 

assignment to secure obligations to a Federal Reserve Bank, and this Section
10.6 shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.
 
(e) The Parent Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
 
SECTION 10.7   Adjustments; Set-off.  (a)  If any Lender (a “Benefitted Lender”)
shall at any time receive any payment of all or part of its Loans or the
Reimbursement Obligations owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans or
the Reimbursement Obligations owing to such other Lender, or interest thereon,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan and/or
of the Reimbursement Obligations owing to each such other Lender, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such Benefitted Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefitted Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.
 
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Parent Borrower.  Each Lender agrees promptly to
notify the respective Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
 
SECTION 10.8   Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Parent Borrower and the
Administrative Agent.
 
SECTION 10.9   Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 10.10   Integration.  This Agreement and the other Loan Documents
represent the agreement of the Borrowers, the Administrative Agent and the
Lenders with respect to the subject
 
 
 

--------------------------------------------------------------------------------

 
79
 

matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
SECTION 10.11   GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 10.12   Submission To Jurisdiction; Waivers.  Each Borrower, the
Administrative Agent and each Lender hereby irrevocably and unconditionally:
 
(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof, and, to the extent necessary to enforce the Administrative Agent’s
or the Lenders’ rights under the Security Documents, courts where Collateral may
be located or deemed to be located;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid at its address set forth in
Section 10.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages;
provided the waiver set forth in this clause (e) shall not affect or limit the
Borrowers’ obligations under Section 10.5.
 
SECTION 10.13   Acknowledgements.  Each Borrower hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
 
 

--------------------------------------------------------------------------------

 
80
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.
 
SECTION 10.14   WAIVERS OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
SECTION 10.15   USA Patriot Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies each Borrower, which information includes
the name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Act.
 
SECTION 10.16   Confidentiality.  The Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (i) to the
Administrative Agent, any other Lender or any affiliate of any Lender in each
case which is bound by this Section 10.15, (ii) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee which agrees to comply with the
provisions of this Section 10.15, (iii) to the employees, directors, agents,
attorneys, accountants and other professional advisors of such Lender or its
affiliates who have been advised with respect to the confidentiality obligations
hereof, (iv) upon the request or demand of any Governmental Authority having
jurisdiction over the Administrative Agent or such Lender, (v) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (vi) if required to do so under
applicable law in connection with any litigation or similar proceeding or in
litigation to enforce this Agreement, (vii) which has been publicly disclosed
other than in breach of this Section 10.15, (viii) to the National Association
of Insurance Commissioners or any similar organization or any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender, or (ix) in connection with the exercise of any remedy hereunder or under
any other Loan Document; provided that, if reasonably requested by the Parent
Borrower, the Administrative Agent and the Lenders shall make commercially
reasonable efforts to determine, and inform the Parent Borrower of, the Persons
who received such non-public information designated as confidential.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement may include material non-public information concerning the Parent
Borrower and its Affiliates and their related parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including Federal and state securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Parent Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Parent Borrower and its
Affiliates and their related parties or their respective
securities.  Accordingly, each Lender represents to the Parent Borrower and the
Administrative Agent that it has identified in its administrative questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.
 
 
 

--------------------------------------------------------------------------------

 
81
 
SECTION 10.17   Releases.  (a)   Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Parent Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
 
(b) At such time as the Loans, the Reimbursement Obligations and the other
Obligations shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and the Parent Borrower or Subsidiary thereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Parent
Borrower and Subsidiaries.  At the request and sole expense of any Borrower or
Subsidiary following any such termination, the Administrative Agent shall
deliver to the Parent Borrower or Subsidiary any Collateral held by the
Administrative Agent thereunder, and execute and deliver to the Parent Borrower
or Subsidiary such documents as the Parent Borrower or Subsidiary shall
reasonably request to evidence such termination.
 
SECTION 10.18   Delivery of Signature Pages; Third Amendment to Guarantee and
Collateral Agreement.  (a) Each existing Lender shall consent to the amendment
and restatement of the Previous Credit Agreement effected hereby by executing a
signature page to this Agreement and each such existing Lender hereby agrees
that (to the extent it has a Revolving Credit Commitment) it will continue to be
a party to this Agreement as a Lender, with obligations applicable to a Lender
hereunder, including the obligation to make or continue to make extensions of
credit to the Parent Borrower and the Foreign Subsidiary Borrowers in an
aggregate amount not to exceed the amount of its Revolving Credit Commitment as
set forth opposite such Lender’s name in Schedule 1.1A, as such amount may be
changed from time to time as provided in this Agreement.
 
(b) Each initial Lender shall become a party to this Agreement by delivering to
the Administrative Agent a signature page to this Agreement duly executed by
such Lender and each such initial Lender agrees to all of the provisions of this
Agreement and acknowledges that it will become a party to this Agreement as of
the Closing Date as a Lender, with obligations applicable to a Lender hereunder,
including the obligation to make extensions of credit to the Parent Borrower and
the Foreign Subsidiary Borrowers in an aggregate principal amount not to exceed
the amount of its Revolving Credit Commitment as set forth opposite such
Lender’s name in Schedule 1.1A, as such amount may be changed from time to time
as provided in this Agreement.


(c) Each Lender hereby approves the Third Amendment to Guarantee and Collateral
Agreement and the execution by each Lender of its signature page to this
Agreement shall constitute written consent for the Administrative Agent to enter
into the Third Amendment to Guarantee and Collateral Agreement on behalf of the
Lenders.


(d) The Required Lenders (as defined in the Existing Credit Agreement) hereby
waive the applicable notice requirements set forth in Section 2.11 of the
Existing Credit Agreement with respect to any optional prepayment of Loans (as
defined in the Existing Credit Agreement) on the Closing Date.


SECTION 10.19   Judgment Currency.  (a)   The Loan Parties’ obligations
hereunder and under the other Loan Documents to make payments in Dollars shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than
 
 
 

--------------------------------------------------------------------------------

 
82
 

Dollars, except to the extent that such tender or recovery results in the
effective receipt by the Administrative Agent or the respective Lender or
Issuing Lender of the full amount of Dollars expressed to be payable to the
Administrative Agent or such Lender or Issuing Lender under this Agreement or
the other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than Dollars (such other currency
being hereinafter referred to as the “Judgment Currency”) an amount due in
Dollars, the conversion shall be made at the Dollar Equivalent determined as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
 
(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties shall pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.
 
(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 10.19, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
CONMED CORPORATION
      By:     /s/ Daniel S.
Jonas                                                                   
Name:  Daniel S. Jonas
Title:    Vice President – Legal Affairs, 
     General Counsel

 
 
 
 
 
 
 
[Signature Page to CONMED Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 

 

 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
      By:    /s/ Jean
Lamardo                                                                   
Name:  Jean Lamardo
Title:    Underwriter III

 
 
 
 
 
 
 
[Signature Page to CONMED Amended and Restated Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 





 
Bank of America, N.A.
as a Lender
      By:    /s/ Karen D.
Finnerty                                                                   
Name:  Karen D. Finnerty
Title:    Senior Vice President

 
 
 
 
 
 
 
[Signature Page to CONMED Amended and Restated Credit Agreement]

 
 
 

--------------------------------------------------------------------------------

 



 
Wells Fargo Bank, N.A.
as a Lender
      By:    /s/ Thomas J.
Grys                                                                   
Name:  Thomas J. Grys
Title:    Vice President

 
 
 
 
 
 
 
[Signature Page to CONMED Amended and Restated Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 





 
DNB BANK ASA, Grand Cayman Branch
as Co-Documentation Agent and a Lender
      By:    /s/ Kristie
Li                                                                   
Name:  Kristie Li
Title:    First Vice President
      By:    /s/ Bjorn Erik
Hammerstad                                                                   
Name:  Bjorn Erik Hammerstad
Title:    Senior Vice President

 
 
 
 
 
 
 
[Signature Page to CONMED Amended and Restated Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 





 
U.S. Bank National Association,
as a Lender
      By:    /s/ Jennifer
Hwang                                                                   
Name:  Jennifer Hwang
Title:    Vice President

 
 
 
 
 
 
 
[Signature Page to CONMED Amended and Restated Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 



 
RBS Citizens, N.A.,
as a Lender
      By:    /s/ Cheryl
Carangelo                                                                   
Name:  Cheryl Carangelo
Title:    Senior Vice President

 
 
 
 
 
 
 
[Signature Page to CONMED Amended and Restated Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 





 
First Niagara Bank N.A.,
as a Lender
      By:    /s/ Frederick K.
Miller                                                                   
Name:  Frederick K. Miller
Title:    Vice President

 
 
 
 
 
 
 
[Signature Page to CONMED Amended and Restated Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 





 
KeyBank National Association
as a Lender
      By:    /s/ Stephen A
Mitchell                                                                   
Name:  Stephen A Mitchell
Title:    Vice President


 
 
 
 
 
 
 
[Signature Page to CONMED Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------